UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended November 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-5131 ART’S-WAY MANUFACTURING CO., INC. (Exact name of registrant as specified in its charter) Delaware 42-0920725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5556 Highway 9 Armstrong, Iowa 50514 (Address of principal executive offices) (712) 864-3131 (Registrant’s telephone number, including area code) Securities registered under Section12(b)of the Act: Common stock $.01 par value The NASDAQ Stock Market LLC (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yes☒ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ☐ Yes☒ No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesNo ☒ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $15,042,860 As of January 30, 2014, there were 4,046,552 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement for the registrant’s 2014 Annual Meeting of Stockholders to be filed within 120 days of November 30, 2013, are incorporated by reference into Part III of this Form 10-K. 2 Art’s-Way Manufacturing Co., Inc. Index to Annual Report on Form 10-K Page Item 1. BUSINESS 4 Item 1A. RISK FACTORS 10 Item 1B. UNRESOLVED STAFF COMMENTS 10 Item 2. PROPERTIES 11 Item 3. LEGAL PROCEEDINGS 11 Item 4. MINE SAFETY DISCLOSURES 11 Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 12 Item 6. SELECTED FINANCIAL DATA 12 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 17 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 18 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 40 Item 9A. CONTROLS AND PROCEDURES 40 Item 9B. OTHER INFORMATION 40 Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 41 Item 11 . EXECUTIVE COMPENSATION 41 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 41 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 41 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 41 Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 42 3 FORWARD LOOKING STATEMENTS Some of the statements in this report may contain forward-looking statements that reflect our current view on future events, future business, industry and other conditions, our future performance, and our plans and expectations for future operations and actions. In some cases you can identify forward-looking statements by the use of words such as “may,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. Our forward-looking statements in this report relate to the following: the expected results for our Modular Building segment’s 2013 contracts; our intentions regarding our international markets; our intended areas of product focus; our expectations regarding fluctuations in backlogs; our beliefs regarding competitive factors and our competitive strengths; our expectations regarding sales, future production levels, delivery capabilities, and demand; our beliefs about the importance of intellectual property; our predictions regarding the impact of seasonality; our beliefs regarding the impact of the farming industry on our business; our expectations regarding the performance of our Pressurized Vessels segment; our beliefs about our working capital, cash position and ability to obtain or renew financing; our expectations regarding improvements to our facilities; our beliefs regarding the impact of recently issued accounting pronouncements on our consolidated financial statements; and our intentions for paying dividends. Many of these forward-looking statements are located in this report under “Item 1. BUSINESS” and “Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS,” but they may appear in other sections as well. You should read this report thoroughly with the understanding that our actual results may differ materially from those set forth in the forward-looking statements for many reasons, including events beyond our control and assumptions that prove to be inaccurate or unfounded. We cannot provide any assurance with respect to our future performance or results. Our actual results or actions could and likely will differ materially from those anticipated in the forward-looking statements for many reasons, including the reasons described in this report. These factors include, but are not limited to: obstacles related to the integration of Ohio Metal Working Products Company; economic conditions that affect demand for our products; our ability to maintain compliance with our loan covenants, renew our line of credit and retain sufficient cash; the ability of our suppliers to meet our demands for raw materials and component parts; fluctuations in the price of raw materials, especially steel; our ability to predict and meet the demands of each market in which our segments operate; our ability to predict and respond to any seasonal fluctuations in demand; our ability to maintain intellectual property rights; the existence and outcome of product liability claims and other ordinary course litigation; changes in environmental, health and safety regulations and employment laws; our ability to retain our executive officers; the cost of complying with laws, regulations, and standards relating to corporate governance and public disclosure, and the demand such compliance places on management’s time; and loan covenant restrictions on our ability to pay dividends. We do not intend to update the forward-looking statements contained in this report. We cannot guarantee future results, levels of activity, performance or achievements. We caution you not to put undue reliance on any forward-looking statements, which speak only as of the date of this report. You should read this report and the documents that we reference in this report and have filed as exhibits completely and with the understanding that our actual future results may be materially different from what we currently expect. We qualify all of our forward-looking statements by these cautionary statements. PART I Item 1. BUSINESS. General Art’s-Way Manufacturing Co., Inc., a Delaware corporation (“we,” “us,” “our,” and the “Company”), began operations as a farm equipment manufacturer in 1956. Since that time, we have become a worldwide manufacturer of agricultural equipment, specialized modular science buildings, pressurized steel vessels, and steel cutting tools. Our principal manufacturing plant is located in Armstrong, Iowa. We have organized our business into four operating segments. Management separately evaluates the financial results of each segment because each is a strategic business unit offering different products and requiring different technology and marketing strategies. Our agricultural products segment manufactures and distributes farm equipment under our own and private labels and includes the operations of our wholly-owned subsidiaries, Universal Harvester by Art’s-Way, Inc., an Iowa corporation, and Art’s Way Manufacturing International LTD, a Canadian company. Our pressurized vessels segment manufactures pressure vessels through our wholly-owned subsidiary Art’s-Way Vessels, Inc., an Iowa corporation. Our modular building segment manufactures modular buildings for various uses, commonly animal containment and research laboratories, through our wholly-owned subsidiary, Art’s-Way Scientific, Inc., an Iowa corporation; and our tools segment manufactures standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools through our wholly-owned subsidiary Ohio Metal Working Products/Art’s Way, Inc., an Ohio corporation. For detailed financial information relating to segment reporting, see Note 16 to our financial statements in Item 8 of this report. 4 Business of Our Segments Agricultural Products Our Agricultural Products segment, which accounted for 82.4% of our net revenue in the 2013 fiscal year, is located primarily in our Armstrong, Iowa facility. The segment manufactures a variety of specialized farm machinery under our own label, including: portable and stationary animal feed processing equipment and related attachments used to mill and mix feed grains into custom animal feed rations; a crop production line that includes grain drill equipment; a line of hay and forage equipment consisting of forage boxes, blowers, running gear, dump boxes and mergers; stalk shredders; a line of portable grain augers; a line of manure spreaders; sugar beet harvesting equipment; a line of land maintenance equipment; moldboard plows; potato harvesters; reels for combines and swathers under UHC by Art’s-Way; and industrial grade snow blowers. We sell our labeled products through independent farm equipment dealers throughout the United States. In addition, we manufacture and supply silage blowers and reels under original equipment manufacturer (OEM) agreements. Sales to our OEM customers accounted for 12% of our consolidated sales for the fiscal year ended November 30, 2013. We also provide after-market service parts that are available to keep our branded and OEM produced equipment operating to the satisfaction of the end user of our products. Pressurized Vessels Our Pressurized Vessels segment, which accounted for 6.2% of our net revenue in the 2013 fiscal year, is located in Dubuque, Iowa. This segment produces and sells pressurized vessels, both American Society of Mechanical Engineers (ASME) code and non-code. It provides a combination of services as a manufacturer and supplier of steel vessels and steel containment systems. We build in carbon steel and stainless steel, ranging from atmospheric (0 PSI) storage vessels up to any PSI pressure rating required. We provide vessels ranging in size from 4 inches to 168 inches in diameter and in various lengths as our customers require. The vessels are primarily sold to manufacturing facilities that will use the vessel as a component part of their end product. We primarily serve the following industries: water treatment; air receivers; refineries; co-generation; chemical; petrochemical; storage tanks; agriculture; marine; refrigeration; hydro pneumatic; heavy equipment; pharmaceuticals and mining. In addition to our role as a fabricator of vessels, we provide services including: custom CAD drawing; welding; interior linings and exterior finishing; passivation of stainless steel; hydrostatic and pneumatic testing; design, build and finishing of skids; installation of piping; non-destructive examination and heat treating. Modular Buildings Our Modular Buildings segment, which accounted for 9.5% of our net revenue in the 2013 fiscal year, is located in Monona, Iowa. This segment produces and sells modular buildings, which are custom designed to meet the specific research needs of our customers. The buildings we commonly produce range from basic swine buildings to complex containment research laboratories. We plan to continue our focus on providing research facilities for academic research institutions, government research and diagnostic centers, public health institutions and private research and pharmaceutical companies, as those are our primary market sectors. We provide services from start to finish by designing, manufacturing, delivering, installing or renting the building units. Tools On September 30, 2013, the Company acquired the assets of Ohio Metal Working Products Company in Canton, Ohio. The acquired assets and operations will be reported in a new segment called Tools for financial reporting purposes. For financial information related to the acquisition, see Note 13, “Acquisitions”. Our Tools segment accounted for 1.9% of our net revenue in the 2013 fiscal year. This segment produces and sells standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. The tools are used by manufacturers in various industries to cut and shape various parts, pipes, and fittings. The marketing of the tools is primarily through independent distributors supplying manufacturers with industrial tools and supplies. We plan to continue our focus on providing cutting tools to industries such as automotive, aerospace, oil and gas piping, and appliances. 5 Our Principal Products Agricultural Products From its beginnings as a producer of portable grinder mixers, our Agricultural Products segment has grown through developing several new products and with our acquisitions. In 2012, we acquired Universal Harvester Co., Inc. in Ames, Iowa. We are now selling reels for combines and swathers as UHC by Art’s-Way. In 2013, we acquired Agro Trend in Clifford, Ontario. We are now selling industrial snow blowers and agricultural trailers as Art’s Way Manufacturing International. Today, our Agricultural Products segment manufactures a wide array of products relating to feed processing, crop production, augers, spreaders, hay and forage, tillage and land management, potato harvesting, and sugar beet harvesting equipment. We primarily manufacture products under the Art’s-Way, Miller Pro, Roda, M&W, Badger, and UHC by Art’s-Way brand names. Our Agricultural Products segment also maintains a small volume of OEM work for the industry’s leading manufacturers. Grinder mixer line. The grinder mixer line represents our original product line. Our founder, Arthur Luscombe, designed the original PTO powered grinder-mixer prior to the Company’s inception. Grinder mixers are used to grind grain and mix in proteins for animal feed. They have several agricultural applications, and are commonly used in livestock operations. Our grinder mixers have wide swing radiuses to allow users to reposition the discharge tube from one side of the tank to the other in one step. Our 6105 grinder mixer offers a 105-bushel tank with a 20-inch hammermill. Our 6530 is the largest in the industry at 165-bushel tank with a 26-inch hammermill. It features self-contained hydraulics, and 10-inch discharge augers, which yields the fastest unload times in the industry. Our Cattle Maxx rollermill mixer products offer consistent feed grain rations for beef and dairy operations and are available in 105-bushel and 165-bushel capacities. Stationary feed grain processing line. We offer stationary hammermills and rollermills. Harvesting leaves various amounts of extraneous materials that must be removed through processing the seeds. Hammermills are aggressive pre-cleaners that are designed to remove appendages, awns and other chaff from seeds by vigorously scraping the seed over and through the screen. The screen has holes that are big enough to let the seed pass through undamaged, but are small enough to catch and remove the appendages. Our rollermills roll the feed grain to minimize dust, and they fracture the outside hull to release the digestive juices more rapidly. Rolling feed provides more palatable and digestible feed for use in animal feeding operations. Crop production line. Art’s-Way shredders assure maximum crop shredding and destroy insect habitats. The shredded crop material allows for faster decomposition and restores nutrients to the soil more quickly while providing ground cover to reduce wind and water erosion. Land management line. Land planes are used to ensure even distribution of rainfall or irrigation by eliminating water pockets, furrows and implement scars in fields. Our land planes have a patented Art’s-Way floating hitch design. We offer pull-type graders to help our customers perform many tasks such as maintaining terraces and waterways, leveling ground, cleaning ditches and removing snow. The pull-type graders follow close to the back of a tractor for leveling uneven areas or for turning in smaller spaces. Moldboard plow line. The Art’s-Way moldboard plows offer conservation tillage choices to match each customer’s preference. Our moldboard plows are designed to slice and invert the soil to leave a rough surface exposed, and they are primarily used on clean-tilled cropland with high amounts of crop residue. Sugar beet harvesting line. Our sugar beet defoliators and harvesters are innovative products in the industry due to our focus on continuous improvement, both in reaction to customer requests and in anticipation of our customers’ needs. Our machines can harvest six, eight, or twelve rows at one time. Along with being the first manufacturer to introduce a larger, 12-row harvester, we have begun to sell a self-propelled unit. Our sugar beet defoliators cut and remove the leaves of the sugar beets without damaging them, and the leaf particles are then incorporated back into the soil. Hay and forage line. We offer highly productive hay and forage tools for the full range of producers. This product line includes high capacity forage boxes for transporting hay from the field with optional running gear to provide superior stability and tracking. High velocity, high volume forage blowers are able to fill the tallest silos with lower power requirements. Cam action rotary rakes and power mergers will gently lift the crop, carry it to the windrow and release it, saving more leaves and forming a faster drying, fluffier windrow. High performance V-style and carted finger wheel rakes offer growers value and include such features as large capacity and high clearance with ease of adjustment and operation. The M&W balers are ideal for the dairy and equine segments that serve niche markets in the East North Central and the East South Central regions of the United States. The primary use of these balers is efficiently turning grass, alfalfa, clover, corn stalks, silage, peanut and straw hay into storable bales to save space and extend the life of these harvested feed sources. 6 Augers line. Our portable grain auger models are available painted white or hot dipped galvanized. Rolling hopper augers are constructed from 12 gauge tube and ¼” flighting. These augers feature an internal drive with externally mounted gear boxes for proper venting and easier maintenance. Driveline augers are also available with either power take-off unit (PTO) or electric drive. These heavy-duty augers have a reversible gear box which permits PTO operation from either side. Manure spreaders line. Roda manure spreaders are a well-known name with a rich tradition in the West North Central region of the United States with the origin of the spreaders dating back to the 1950s. We offer vertical and horizontal beaters and rear discharge manure spreaders in both truck-mount and pull-type configurations. Our products are ideal for spreading livestock manure, compost and lime. We offer a scale system, and a scale system with GPS for proper nutrient placement. These spreaders boast a heavy-duty and rugged design with one of the best spread patterns in the industry, allowing for efficient and consistent nutrient and land management. Reels line. In May of 2012 we purchased the assets of Universal Harvester Co., Inc. and began selling reels as UHC by Art’s-Way. These reels have a unique flip over action for self-cleaning in adverse conditions. They are manufactured with extruded aluminum creating a light weight yet strong reel. Snow blowers line. In June of 2013 we purchased certain assets of Agro Trend, a division of Rojac Industries, Inc. of Clifford, Ontario, Canada and began selling snow blowers, agricultural trailers, and dump boxes as Art’s-Way Manufacturing International LTD. We offer snow blowers in 28 models ranging from 54” wide to 120” wide. The styles also range from compact to heavy duty. Trailers range in sizes from 1.5 ton to 8 ton and we offer two versions of dump boxes. Pressurized Vessels We build vessels in carbon steel and stainless steel, ranging from atmospheric (0 PSI) storage vessels up to any PSI pressure rating required. Sizes range from 4” to 168” diameter and larger and to any length of vessel the customer requires. Modular Buildings We supply laboratories for bio-containment, animal science, public health, and security requirements. We custom design, manufacture, deliver, and install laboratories and research facilities to meet customers’ critical requirements. In addition to selling these facilities, we also offer a lease option to customers in need of temporary facilities. Tools We supply standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. Our customers use the tools for various steel cutting applications. Product Distribution and Markets We distribute goods for our Agricultural Products segment primarily through a network of approximately 1,800 U.S. and Canadian independent dealers, as well as overseas dealers in the U.K., and Australia, whose customers require specialized agricultural machinery. We have sales representation in 47 states and seven Canadian provinces; however, many dealers sell only service parts for our products. Our dealers sell our products to various agricultural and commercial customers. We also maintain a local sales force in our Armstrong, Iowa facility to provide oversight services for our distribution network, communicate with end users, and recruit and train dealers on the uses of our products. Our local service parts staff is available to help customers and dealers with their service parts needs. Our Pressurized Vessels and Modular Building segments traditionally sell products customized to the end-users’ requirements directly to the end-users. Our Tools segment distributes products through manufacturers’ representatives, direct sales, and OEM sales channels. 7 We currently export products to four foreign countries. We have been shipping grinder mixers abroad since 2006, and have exported portable rollermills as well. We look forward to strengthening these relationships and developing new international markets as well. Backlog. Our backlogs of orders vary on a daily basis. As of January 31, 2014, our Tools segment had approximately $639,000 of backlog, our Pressurized Vessels segment had approximately $558,000 of backlog, our Modular Buildings segment had approximately $493,000 of backlog and our Agricultural Products segment had a net backlog of approximately $9,168,000. Because we expect that our order backlogs will continue to fluctuate as orders are received, filled, or cancelled, and due to dealer discount arrangements we may enter into from time to time, these figures are not necessarily indicative of future revenue. Recent Product Developments During 2013, development in our Agricultural Products segment consisted of a newly designed frame for our V-180 manure spreader. We are also in the process of updating our 6105 series grinder mixer. Our Pressurized Vessels and Modular Building segments complete projects based on customer specifications. Pressurized Vessels did not engage in significant product development during 2013. Our Modular Building segment introduced a small combination farrowing/nursery swine building featured at the 2013 World Pork Expo in Des Moines, Iowa. Our Tools segment worked with two of our largest customers to provide a seamless pipe cutting solution. The project was completed in the fall of 2013. Competition In addition to the competitive strengths of each of our segments described below, we believe our diversified revenue base helps to provide protection against competitive factors in any one industry. Our Pressurized Vessels, Modular Buildings, and Tools segments provide us with diversified revenues rather than solely relying on the agricultural machinery sector. We are also diversified on the basis of our sales presence and customer base. Agricultural Products Our Agricultural Products segment competes in a highly competitive agricultural equipment industry. We compete with larger manufacturers and suppliers that have broader product offerings and significant resources at their disposal; however, we believe that our competitive strengths allow us to compete effectively in our market. Management believes that grain and livestock producers, as well as those who provide services to grain and livestock operations, are the primary purchasers of agricultural equipment. Many factors influence a buyer’s choice for agricultural equipment. Any one or all factors may be determinative, but they include brand loyalty, the relationship with dealers, product quality and performance, product innovation, product availability, parts and warranty programs, price and customer service. While our larger competitors may have resources greater than ours, we believe we compete effectively in the farm equipment industry by serving smaller markets in specific product areas rather than directly competing with larger competitors across an extensive range of products. Our Agricultural Products segment caters to niche markets in the agricultural industry. We do not have a direct competitor that has the same product offerings that we do. Instead, each of our product lines competes with similar products of many other manufacturers. Some of our product lines face greater competition than others, but we believe that our products are competitively priced with greater diversity than most competitor product lines. Other companies produce feed processing equipment, sugar beet harvesting and defoliating equipment, grinders, shredders and other products similar to ours; therefore, we focus on providing the best product available at a reasonable price. Overall, we believe our products are competitively priced with above average quality and performance, in a market where price, product performance and quality are principal elements. In addition, in order to capitalize on brand recognition for our Agricultural Products segment, we have numerous product lines produced under our labels and private labels, and have made strategic acquisitions to strengthen our dealer base. We also provide aftermarket service parts which are available to keep our branded and OEM-produced equipment operating to the satisfaction of the customer. We sell products to customers in the United States and four foreign countries through a network of approximately 1,800 independent dealers in the United States and Canada, as well as overseas dealers in the United Kingdom and Australia. 8 We believe that our competitive pricing, product quality and performance, a network of worldwide and domestic distributors and our strong market share for many of our products allow us to compete effectively in the agricultural products market. Pressurized Vessels Competition in the pressurized vessel industry is intense. It is critical in this business to deliver a quality product on a timely basis. We worked diligently during 2013 to deliver a quality product and improve our reputation in the industry. Our sales are increasing and we have more repeat customers. We believe we are positioned to have a profitable year in 2014. We believe the main competitive strength of our Pressurized Vessels segment is our ability to provide products and services under one entity. Often, the services provided by this segment are handled by two or more of our competing suppliers. We have the ability to fabricate pressurized vessels to our customers’ specifications, and we also provide a variety of services before and after installation. Our high quality products and services save our customers time in an industry where time and quality are of utmost importance. Modular Buildings We expect continued competition from our Modular Buildings segment’s existing competitors as well as competition from new entrants into the modular building market. To some extent, we believe barriers to entry in the modular building industry limit the competition we face in the industry. Barriers to entry in the market consist primarily of access to capital, access to a qualified labor pool, and the bidding process that accompanies many jobs in the health and education markets. Despite these barriers, manufacturers who have a skilled work force and adequate production facilities could adapt their manufacturing facilities to produce modular structures. We believe the competitive strength of our Modular Buildings segment is our ability to design and produce high-tech modular buildings more quickly than conventional design/build firms. Conventional design/build construction may take two to five years, while our modular laboratories can be delivered in as little as six months. As one of the few companies in the industry to supply turnkey modular buildings and laboratories, we believe we provide high quality buildings at reasonable prices that meet our customers’ time, flexibility and security expectations. Tools We expect competition in our Tools segment from off shore products which have gained market share over the last twenty years. Our greatest threat continues to be emerging technologies that replace the need for brazed tools. These competitive threats are countered by our ability to offer the widest range of standard carbide tipped brazed tool inventories to be found in North America. These inventories are strategically located in four warehouses across the U.S. enabling our customers to receive product quickly with minimal shipping costs. Our ability to produce special, engineered, value added products in volume with short lead times sets us apart from our competitors. This is most evident in certain segments of the pipe processing industry, where we have been able to establish and maintain market share despite efforts from companies significantly larger than ourselves. Raw Materials, Principal Suppliers and Customers Raw materials for our various segments are acquired from domestic and foreign sources and normally are readily available. Currently, we purchase the lifter wheels used to manufacture our sugar beet harvesters from a supplier located in China. We also purchase rake tines and gearboxes from a supplier in Italy. However, these suppliers are not principal suppliers and there are alternative sources for these materials. We have an original equipment manufacturer (OEM) supplier agreement with Case New Holland (CNH) for our Agricultural Products segment. Under the OEM agreement, we have agreed to supply CNH’s requirements for certain feed processing and service parts, primarily blowers, under CNH’s label. The agreement has no minimum requirements and can be cancelled upon certain conditions. The initial term of the agreement with CNH ran through September 2006, but the agreement continues in force until terminated or cancelled. We have not terminated or cancelled the agreement as of November 30, 2013. We also sell reels to Honey Bee and Agco under an OEM agreement. For the years ended November 30, 2013 and 2012, sales to OEM customers were approximately 12% and 11% of consolidated sales, respectively. 9 We do not rely on sales to one customer or a small group of customers. During the year ended November 30, 2013, no one customer accounted for more than 6% of consolidated revenues. However, during the year ended November 30, 2012, one customer did account for approximately 25% of consolidated revenues. This was a customer of our Modular Building segment. During the year ended November 30, 2012, another customer accounted for approximately 12% of consolidated revenues. This was a customer of our Agricultural Products segment. Intellectual Property We maintain manufacturing rights on several products, including those purchased from Miller-St. Nazianz in 2007, which cover unique aspects of design. We also have trademarks covering product identification. We believe our trademarks and licenses help us to retain existing business and secure new relationships with customers. We currently have no pending applications for intellectual property rights. We pay royalties for our use of certain manufacturing rights. Under our OEM and royalty agreement with CNH, CNH sold us the license to manufacture, sell and distribute certain plow products designed by CNH and their replacement and component parts. We pay semi-annual royalty payments based on the invoiced price of each licensed product and service part we sell. Under our royalty agreement with Roda, we pay annual royalty payments based on the invoiced price for each product and service part we sell. Our royalty agreement with M&W requires us to pay royalties on a quarterly basis. Research and Development Activities Our Agricultural Products segment is continually engaged in research and development activities to improve and enhance our existing products. We perform research and development activities internally, and the cost of our research and development activities is not borne by our customers. Our research and development expenses are cyclical; they may be high in one year, but would tend to be lower the next, with an increase in production expenses as our new ideas are manufactured. Research and development expenses during our 2013 fiscal year accounted for $174,000 of our total consolidated engineering expenses, compared to $125,000 during our 2012 fiscal year. Our Tools segment produces standard cutting tools and inserts and special tools per customer specifications. Our Pressurized Vessels segment produces custom tanks and vessels that are manufactured in accordance with specifications provided by our customers. Similarly, our Modular Buildings segment designs modular buildings in accordance with customer specifications. Government Relationships and Regulations; Environmental Compliance Our Modular Buildings segment must design, manufacture and install its modular buildings in accordance with state building codes, and the company has been able to achieve the code standards in all instances. In addition, we are subject to various federal, state and local laws and regulations pertaining to environmental protection and the discharge of materials into the environment. Employees As of November 30, 2013, we employed approximately one-hundred forty-five employees in our Agricultural Products segment, four of whom were employed on a part-time basis. As of the same date, we had approximately fifteen full-time employees in our Pressurized Vessels segment and thirty-two full-time employees in our Tools segment. In addition, our Modular Buildings segment employed approximately sixteen employees, two of whom worked on a part-time basis. We experience immaterial fluctuations in employee levels based upon demand for our product lines, and the numbers provided above do not necessarily represent our peak employment during our 2013 fiscal year. Item 1A. RISK FACTORS. As a smaller reporting company, we are not required to provide disclosure pursuant to this item. Item 1B. UNRESOLVED STAFF COMMENTS. As a smaller reporting company, we are not required to provide disclosure pursuant to this item. 10 Item 2. PROPERTIES. Our executive offices, as well as the primary production and warehousing facilities for our Agricultural Products segment, are located in Armstrong, Iowa. These facilities were constructed after 1965 and remain in fair condition. The facilities in Armstrong contain approximately 249,000 square feet of usable space. We have engaged in several building improvement projects during the last several years and plan to complete a reroofing project over the next several years. In addition, we own approximately 127 acres of land west of Armstrong, on which the factory and inventory storage space is situated for our Agricultural Products segment. We had been leasing approximately 88 acres of excess land to third parties for farming. We sold this excess land in December of 2012. To better utilize our production facilities, our auger production for our Agricultural Products segment was moved from our Salem, South Dakota facility to our West Union, Iowa production facility in July 2011. The Salem, South Dakota facility was sold in December 2012. We purchased an office, production and warehousing facility for our Agricultural Products segment located in West Union, Iowa on approximately 29 acres in fiscal 2010. The property is in good condition and contains approximately 190,000 square feet of usable space. In connection with the acquisition of certain assets of Universal Harvester Co., Inc. (UHC) in May 2012, we also purchased the land and building used for manufacturing of the products sold by UHC, located in Ames, Iowa. The building contains approximately 41,640 square feet of usable space and is in good condition. The purchased land is approximately 10 acres and is used in connection with our Agricultural Products segment. In connection with the acquisition of certain assets of Agro Trend in June of 2013, we assumed the lease on an 8,500 square foot facility in Clifford, Ontario, Canada, in order to continue the manufacturing, marketing and sales of Agro Trend products from Canada. The lease on this facility is for a term of 2 years and expires on June 21, 2015. This facility is used in connection with our Agricultural Products segment. We completed construction on a new facility for our Pressurized Vessels segment in Dubuque, Iowa as of February 2008. The facility is 34,450 square feet, steel-framed, with a crane that runs the length of the building. A paint booth and a blast booth were installed in the first quarter of 2009. The facility provides the capacity needed to increase production, and we expect that production levels will continue to increase in the future. We completed construction in November 2007 of our facility in Monona, Iowa, which houses the manufacturing for our Modular Buildings segment. The new facility was custom-designed to meet our production needs. It has approximately 50,000 square feet and accommodates a sprinkler system and crane. In connection with the acquisition of certain assets of Ohio Metal Working Products Company (Ohio Metal) in September 2013, we also purchased the land and building used for manufacturing of the products sold by Ohio Metal, located in Canton, Ohio. The building contains approximately 39,000 square feet of usable space and is in good condition. The purchased land is approximately 4.50 acres and is used in connection with our Tools segment. Our owned real property in West Union, Iowa is subject to a mortgage granted to The First National Bank of West Union (n/k/a Bank 1st) as security for a term loan. All of our remaining owned real property is subject to mortgages granted to U.S. Bank as security for our long-term debt and our line of credit. See “Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Capital Resources and Credit Facilities” for more information. Item 3. LEGAL PROCEEDINGS. From time to time in the ordinary course of business, we may be named as a defendant in legal proceedings incidental to the business, including without limitation, workers’ compensation claims, tort claims, or contractual disputes. We are not currently involved in any material legal proceedings, directly or indirectly, and we are not aware of any claims pending or threatened against us or any of the directors that could result in the commencement of material legal proceedings. Item 4. MINE SAFETY DISCLOSURE. Not applicable. 11 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES . Market Information Our common stock trades on the NASDAQ Capital Market® under the symbol “ARTW.” The ranges of high and low sales prices for each quarter, as reported by NASDAQ, are shown below. Common Stock High and Low Sales Prices Per Share by Quarter Fiscal Year Ended November 30, 2013 Fiscal Year Ended November 30, 2012 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ Stockholders We have two classes of stock, undesignated preferred stock and $0.01 par value common stock. No shares of preferred stock have been issued or are outstanding. As of February 19, 2014, we had 89 common stock stockholders of record, which number does not include stockholders who hold our common stock in street name. As of February 7, 2013, we had 98 common stock stockholders of record. Dividends On November 14, 2013, we announced a dividend of $0.10 per share that was paid on November 29, 2013 to stockholders of record as of November 25, 2013. On November 9, 2012 we announced a dividend of $0.10 per share that was paid on November 30, 2012 to stockholders of record as of November 19, 2012. We expect that the payment of and the amount of any future dividends will depend on our financial condition at that time. Unregistered Sales of Equity Securities None. Purchases of Equity Securities by the Company None. Equity Compensation Plans For information on our equity compensation plans, refer to Item 12, “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS.” Item 6. SELECTED FINANCIAL DATA. As a smaller reporting company, we are not required to provide disclosure pursuant to this item. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This report contains forward-looking statements that involve significant risks and uncertainties. The following discussion, which focuses on our results of operations, contains forward-looking information and statements. Actual events or results may differ materially from those indicated or anticipated, as discussed in the section entitled “Forward Looking Statements.” The following discussion of our financial condition and results of operations should also be read in conjunction with our financial statements and notes to financial statements contained in Item 8 of this report. 12 Financial Position We believe that our consolidated balance sheet indicates a strong financial position. During fiscal year 2013, we increased our current liabilities by 20.2%, and decreased long-term liabilities by 12.1% for a total increase of approximately $208,000. We accessed $3,350,000 on our line of credit primarily to acquire the assets of Ohio Metal Working Products Company in Canton, Ohio (see below). We also decreased net term debt by $985,000. Total current assets decreased by approximately 2.4%, or $483,000. We expect our access to capital will continue to provide future cash for equipment investments, acquisitions, or debt pay down. We believe our working capital is strong as we move into 2014, because we currently have $3,800,000 available on our line of credit as of November 30, 2013. We also expect to obtain permanent financing in connection with the purchase of Ohio Metal Working Products Company as discussed under the heading “Liquidity and Capital Resources.” On June 25, 2013, we acquired the inventory and equipment of Agro Trend, a division of Rojac Industries, Inc. of Clifford, Ontario, Canada. Agro Trend distributes agricultural equipment and manufactures commercial snow blowers and agricultural trailers. Most of the existing Agro Trend operational team was retained to continue the manufacture of snow blowers and trailers. The acquired assets and operations are reported with our Agricultural Products segment. For additional information on this acquisition, please see Note 13 to “Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA.” Additionally, on September 30, 2013, we acquired the inventory, equipment, land, and building of Ohio Metal Working Products Company in Canton, Ohio. Ohio Metal Working Products Company is a domestic manufacturer and distributor of standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. The existing Ohio Metal Working Products Company operational team was retained to continue the manufacturing of the carbide, PCD, and CBN tipped tools and inserts. The acquired assets and operations will be reported in a new segment called Tools for financial reporting purposes. For additional information on this acquisition, please see Note 13 to “Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA.” Critical Accounting Policies Our significant accounting policies are described in Note 1 to our Consolidated Financial Statements contained in Item 8 of this report, which were prepared in accordance with Generally Accepted Accounting Principles. Critical accounting policies are those that we believe are both important to the portrayal of our financial condition and results and require our most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We believe that the following discussion represents the most critical accounting policies and estimates used in the preparation of our consolidated financial statements, although it is not inclusive. Inventories Inventories are stated at the lower of cost or market, and cost is determined using the standard costing method. Management monitors the carrying value of inventories using inventory control and review processes that include, but are not limited to, sales forecast review, inventory status reports, and inventory reduction programs. We record inventory write downs to market based on expected usage information for raw materials and historical selling trends for finished goods. If the assumptions made by management do not occur, we may need to record additional write downs. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. In assessing the reliability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is entirely dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversals of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. 13 Revenue Recognition Revenue is recognized when risk of ownership and title pass to the buyer, generally upon the shipment of the product. All sales are made to authorized dealers whose application for dealer status has been approved and who have been informed of general sales policies. Any changes in Company terms are documented in the most recently published price lists. Pricing is fixed and determinable according to the Company’s published equipment and parts price lists. Title to all equipment and parts sold shall pass to the buyer upon delivery to the carrier and is not subject to a customer acceptance provision. Proof of the passing of title is documented by the signing of the delivery receipt by a representative of the carrier. Post shipment obligations are limited to any claim with respect to the condition of the equipment or parts. A provision for warranty expenses, based on sales volume, is included in the financial statements. Our returns policy allows for new and saleable parts to be returned, subject to inspection and a restocking charge which is included in net sales. Whole goods are not returnable. Shipping costs charged to customers are included in net sales. Freight costs incurred are included in cost of goods sold. In certain circumstances, upon the customer’s written request, we may recognize revenue when production is complete and the good is ready for shipment. At the buyer’s request, we will bill the buyer upon completing all performance obligations, but before shipment. The buyer dictates that we ship the goods per their direction from our manufacturing facility, as is customary with this type of agreement, in order to minimize shipping costs. The written agreement with the customer specifies that the goods will be delivered on a schedule to be determined by the customer, with a final specified delivery date, and that we will segregate the goods from our inventory, such that they are not available to fill other orders. This agreement also specifies that the buyer is required to purchase all goods manufactured under this agreement. Title of the goods will pass to the buyer when the goods are complete and ready for shipment, per the customer agreement. At the transfer of title, all risks of ownership have passed to the buyer, and the buyer agrees to maintain insurance on the manufactured items that have not yet been shipped. We have operated using bill and hold agreements with certain customers for many years, with consistent satisfactory results for both buyer and seller. The credit terms on this agreement are consistent with the credit terms on all other sales. All risks of loss are shouldered by the buyer, and there are no exceptions to the buyer’s commitment to accept and pay for these manufactured goods. Revenues recognized at the completion of production in 2013 and 2012 were approximately $788,000 and $937,000, respectively. Our Modular Buildings segment is in the construction industry, and, as such, accounts for long-term contracts on the percentage-of-completion method. Revenue and gross profit are recognized as work is performed based on the relationship between actual costs incurred and total estimated costs at completion. Contract losses are recognized when current estimates of total contract revenue and contract cost indicate a loss. Estimated contract costs include any and all costs appropriately allocable to the contract. The provision for these contract losses will be the excess of estimated contract costs over estimated contract revenues. Costs and profit in excess of amounts billed are classified as current assets and billings in excess of cost and profit are classified as current liabilities. Results of Operations Fiscal Year Ended November 30, 2013 Compared to Fiscal Year Ended November 30, 2012 Our consolidated net sales totaled $34,227,000 for the fiscal year ended November 30, 2013, which represents a 6.1% decrease from our consolidated net sales of $36,457,000 in 2012. Our consolidated gross profit decreased from 27.5% of net sales in 2012 to 24.4% of net sales in 2013 or from $10,032,000 to $8,366,000, respectively. Our consolidated expenses increased by 14.8%, from $5,704,000 in 2012 to $6,549,000 in 2013. Because the majority of our corporate general and administrative expenses are borne by our Agricultural Products segment, that segment represented $5,275,000 of our total consolidated operating expenses, while our Pressurized Vessels segment represented $360,000, our Modular Buildings segment represented $769,000, and our Tools segment represented $145,000 of the total. Our consolidated operating income for the 2013 fiscal year was $1,817,000, which represents a 58.0% decrease from our consolidated operating income of $4,328,000 for the 2012 fiscal year. The decrease is primarily the result of the 2012 completion of a major project in our Modular Buildings segment as described below. Our Agricultural Products segment provided operating income of $1,234,000, our Modular Buildings segment provided operating income of $672,000, and our Tools segment provided operating income of $38,000 in 2013. Our Pressurized Vessels segment had an operating loss of $(127,000). 14 Consolidated net income for the 2013 fiscal year was $1,551,000, compared to $2,665,000 in the 2012 fiscal year, a decrease of $1,114,000, or 41.8%. This decrease is primarily a result of the decrease in net sales and operating income in the Modular Buildings segment, as discussed below. Our effective tax rates for the years ending November 30, 2013 and 2012 were 29.7% and 33.2%, respectively, a decrease of 3.5%. The 3.5% decrease was due primarily to a production tax credit not recognized in fiscal year 2012 and higher research and development credits in the prior fiscal year. Agricultural Products. Our Agricultural Products segment’s sales revenue for the fiscal year ended November 30, 2013 was $28,199,000, compared to $24,720,000 during the same period of 2012, an increase of $3,479,000, or 14.1%. The increase was due to additional sales in our beet harvester and Miller Pro box product lines, the acquisition of Universal Harvester Co., Inc. (UHC) and the associated product lines, and the acquisition of Agro Trend and the associated product lines. The sales increase in our beet harvester and Miller Pro box product lines totaled $2,489,000. The incremental revenue from our first full year of production at UHC was $996,000. Total sales revenue from the new Agro Trend brand, Art’s-Way International (AWI), starting at our purchase date of June 25, 2013 to November 30, 2013, was $394,000. Offsetting these increases was a $365,000 decrease in revenue in our service parts. Gross profit for the fiscal year ended November 30, 2013 was 23.1%, compared to 28.1% for the same period in 2012. This decrease in margin was due to changes in product mix, the absorption of the new acquisitions into the Company, the reduction of sales at UHC due to research and development at our OEMs, OEM inventory draw-downs at UHC, and labor inefficiencies. Our Agricultural Products segment’s operating expenses for the fiscal year ended November 30, 2013 were $5,275,000, compared to $4,572,000 for the same period in 2012, an increase of $703,000 or 15.4%. This segment’s operating expenses for the fiscal year ended November 30, 2013 were 18.7% of sales, compared to 18.5% of sales for the same period in 2012. The increases in operating expenses are due to an increase in selling expenses, as well as increased operating expenses due to the addition of UHC and AWI. Total income from operations for our Agricultural Products segment during the fiscal year ended November 30, 2013 was $1,234,000, compared to $2,373,000 for the same period in 2012, a decrease of $1,139,000 or 48.0%. Pressurized Vessels. Our Pressurized Vessels segment’s net sales for the fiscal year ended November 30, 2013 were $2,137,000, compared to $2,092,000 for the same period in 2012, an increase of $45,000, or 2.2%. This increase is attributable to higher sales volume. We have been working diligently to improve the consistency of our quality of goods and delivery of product. These improvements have helped us to capture additional sales as well as retain repeat customers. Fiscal year 2013 gross margin was 10.9% compared to 7.0% as of November 30, 2012. The additional sales have been the main contributor to the improved margins. Modular Buildings. Our Modular Buildings segment’s net sales for the fiscal year ended November 30, 2013 were $3,240,000 compared to $9,645,000 for the same period in 2012, a decrease of $6,405,000, or 66.4%. Late in 2011 we secured a large job with Whiting Turner to produce a facility for Stanford University for approximately $9,000,000. That project significantly increased our sales in 2012. Gross profit for the fiscal year ended November 30, 2013 was $1,441,000 compared to $2,941,000 during the same period of 2012, a decrease of $1,500,000, or 51.0%. The decrease was primarily attributable to the completion in 2012 of an approximately $7,000,000 fabrication and delivery contract executed in January 2012 and an approximately $1,700,000 installation contract executed in April 2012. Art’s-Way Scientific was hired to design, fabricate, and install twenty-four modular units over the course of approximately one year for one of the world’s leading research and teaching institutions. Most of the revenue for the contract was recognized during 2012. Operating expenses for the fiscal year ended November 30, 2013 were $769,000 compared to $859,000 for the same period in 2012, a decrease of $90,000, or 10.5%. This decrease is primarily attributable to the decrease in production activity. As a percentage of sales our operating expenses were 23.7% in 2013 compared to 8.9% in 2012. Income from operations for the fiscal year ended November 30, 2013 was $672,000 compared to $2,082,000 for the same period in 2012, a decrease of $1,410,000, or 67.7%, which is a result of the 2012 completion of the contract mentioned above. Tools . On September 30, 2013, the Company acquired the assets of Ohio Metal Working Products Company. For financial reporting purposes, a new segment called Tools was created. Total sales revenue from the new brand, Ohio Metal Working Products/Art’s-Way, Inc., starting at our purchase date of September 30, 2013 to November 30, 2013 was $651,000. Gross margin for that period was 28.1%. 15 Trends and Uncertainties We are subject to a number of trends and uncertainties that may affect our short-term or long-term liquidity, sales revenues and operations. Similar to other farm equipment manufacturers, we are affected by items unique to the farm industry, including fluctuations in farm income resulting from the change in commodity prices, crop damage caused by weather and insects, government farm programs, interest rate fluctuations, and other unpredictable variables. Other uncertainties include our OEM customers and the decisions they make regarding their current supply chain structure, inventory levels, and overall business conditions. Management believes that our business is dependent on the farming industry for the bulk of our sales revenues. As such, our business tends to reap the benefits of increases in farm net income, as farmers tend to purchase equipment in lucrative times and forgo purchases in less profitable years. Direct government payments are declining and costs of agricultural production are increasing; therefore, we anticipate that further increases in the value of production will benefit our business, while any future decreases in the value of production will decrease farm net income and may harm our financial results. As with other farm equipment manufacturers, we depend on our network of dealers to influence customers’ decisions, and dealer influence is often more persuasive than a manufacturer’s reputation or the price of the product. Seasonality Sales of our agricultural products are seasonal; however, we have tried to decrease this impact of seasonality through the development of beet harvesting machinery coupled with private labeled products, as the peak periods for these different products occur at different times. We believe that our pressurized vessel sales are not seasonal. Our modular building sales are somewhat seasonal, and we believe that this is due to the budgeting and funding cycles of the universities that commonly purchase our modular buildings. We believe that this cycle can be offset by building backlogs of inventory and by increasing sales to other public and private sectors. Liquidity and Capital Resources A main source of funds during fiscal 2013 was proceeds from the sale of the land near Armstrong, Iowa which totaled $836,000 for the fiscal year ended November 30, 2013. Accounts receivable, including allowance for doubtful accounts, increased by $222,000 and inventory decreased by $770,000, exclusive of acquisitions. Accounts payable and accrued liabilities decreased by $2,082,000 primarily as the result of income tax payments and advance payments received in fiscal 2012 on the Modular Building segment’s job for Stanford University. Art’s-Way used $842,000 of cash to update facilities and equipment. We have an $8,000,000 revolving line of credit with US Bank, pursuant to which we had borrowed $3,350,000 as of November 30, 2013 to acquire the Ohio Metal Working Products Company.We expect to obtain permanent financing for the acquisition in the future. In addition, we have five term loans from US Bank, which had outstanding principal balances of $2,115,000, $708,000, $1,693,000, $956,000, and $1,085,000 as of November 30, 2013.We also have a loan relating to our production facility in West Union, Iowa, from the Iowa Finance Authority, which had an outstanding balance of$905,000 as of November 30, 2013. Our loans require us to comply with various covenants, including maintaining certain financial ratios and obtaining prior written consent from US Bank for any investment in, acquisition of, or guaranty relating to another business or entity. We were in compliance with all covenants as of November 30, 2013 except for the US Bank Fixed Charge Coverage Ratio. US Bank has issued a waiver for the non-compliance as of November 30, 2013 and no event of default occurred. For additional information about our financing activities, please refer to Note 9 to the audited consolidated financial statements contained in Part II, Item 8 of this Annual Report on Form 10-K, which is incorporated herein by reference. 16 The following table represents our working capital and current ratio for the past two fiscal years: Fiscal Year Ended November 30, 2013 November 30, 2012 Current Assets $ $ Current Liabilities Working Capital $ $ Current Ratio We believe that our current financing arrangements provide sufficient cash to finance operations for the next 12 months.We expect to continue to rely on cash from financing activities to supplement our cash flows from operations in order to meet our liquidity and capital expenditure needs in the near future.We expect to continue to be able to procure financing upon reasonable terms. Contractual Obligations Table as of November 30, 2013 Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More Than 5 years Long-Term Debt Obligations $ 11,471,675 $ 4,790,009 $ 2,834,493 $ 3,610,381 $ 236,792 Capital Lease Obligations - Operating Lease Obligations 38,000 24,000 14,000 - - Purchase Obligations - Other Long-Term Liabilities - Totals $ 11,509,675 $ 4,814,009 $ 2,848,493 $ 3,610,381 $ 236,792 Amounts in table include principle and interest. Off Balance Sheet Arrangements None. Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company, we are not required to provide disclosure pursuant to this item. 17 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Art's-Way Manufacturing Co., Inc. Armstrong, Iowa We have audited the accompanying consolidated balance sheets of Art's-Way Manufacturing Co., Inc. and Subsidiaries as of November 30, 2013 and 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. Art's-Way Manufacturing Co., Inc. and Subsidiaries’ management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we do not express such an opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Art's-Way Manufacturing Co., Inc. and Subsidiaries as of November 30, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Eide Bailly LLP Fargo, North Dakota February 26, 2014 18 ART’S-WAY MANUFACTURING CO., INC. Consolidated BalanceSheets November 30, November 30 , Assets Current assets: Cash $ 207,950 $ 1,546,609 Accounts receivable-customers, net of allowance for doubtful accounts of $35,474 and $27,958 in 2013 and 2012, respectively 2,999,903 2,778,007 Inventories, net 14,922,525 14,327,482 Deferred taxes 1,228,097 1,061,806 Cost and Profit in Excess of Billings 42,238 102,058 Income taxes receivable 108,513 - Other current assets 242,146 309,800 Total current assets 19,751,372 20,125,762 Property, plant, and equipment, net 11,900,202 9,562,698 Assets held for lease, net 122,318 340,979 Assets held for sale, net - 205,508 Goodwill 993,729 993,729 Total assets $ 32,767,621 $ 31,228,676 Liabilities and Stockholders’ Equity Current liabilities: Line of credit $ 3,350,000 $ - Current portion of term debt 1,228,964 1,165,177 Accounts payable 806,207 654,322 Customer deposits 147,505 232,300 Billings in Excess of Cost and Profit 17,721 1,125,666 Accrued expenses 1,718,475 1,960,240 Income taxes payable - 821,300 Total current liabilities 7,268,872 5,959,005 Long-term liabilities Deferred taxes 952,645 897,492 Long Term debt, excluding current portion 6,251,959 7,300,957 Total liabilities 14,473,476 14,157,454 Stockholders’ equity: Undesignated preferred stock - $0.01 par value. Authorized 500,000 shares in 2013 and 2012; issued and outstanding 0 shares in 2013 and 2012. - - Common stock – $0.01 par value. Authorized 9,500,000 shares in 2013 and 2012; issued and outstanding 4,046,552 in 2013 and 4,035,052 in 2012 40,466 40,351 Additional paid-in capital 2,616,407 2,540,320 Retained earnings 15,637,272 14,490,551 Total stockholders’ equity 18,294,145 17,071,222 Total liabilities and stockholders’ equity $ 32,767,621 $ 31,228,676 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 19 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Operations Years Ended November 30, 2013 November 30, 2012 Net sales $ 34,226,553 $ 36,456,830 Cost of goods sold 25,860,107 26,424,567 Gross profit 8,366,446 10,032,263 Expenses: Engineering 514,086 331,061 Selling 2,155,640 1,611,215 General and administrative 3,879,580 3,762,162 Total expenses 6,549,306 5,704,438 Income from operations 1,817,140 4,327,825 Other income (expense): Interest expense ) ) Other 685,344 73,796 Total other income (expense) 388,704 ) Income before income taxes 2,205,844 3,988,027 Current tax expense 654,468 1,322,940 Net income $ 1,551,376 $ 2,665,087 Net income per share: Basic net income per share $ 0.38 $ 0.66 Diluted net income per share $ 0.38 $ 0.66 Weighted average outstanding shares used to compute basic net income per share 4,039,530 4,032,643 Weighted average outstanding shares used to compute diluted net income per share 4,049,791 4,049,516 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 20 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statementsof Cash Flows Years Ended November 30, 2013 November 30, 2012 Cash flows from operations: Net income $ 1,551,376 $ 2,665,087 Adjustments to reconcile net income to net cash provided by operating activities: Stock based compensation 29,812 34,519 Impairment of Asset Available for Sale - 94,647 Gain on disposal of property, plant, and equipment ) - Depreciation expense 704,457 792,910 Amortization expense - 60,000 Bad debt expense (recovery) 7,516 ) Deferred income taxes ) ) Changes in assets and liabilities net of Universal Harvester, Agro Trend, and Ohio Working Metals acquisitions: (Increase) decrease in: Accounts receivable ) ) Inventories 769,641 ) Income taxes receivable ) - Other current assets 67,652 ) Increase (decrease) in: Accounts payable 151,885 312,584 Contracts in progress, net ) 1,114,286 Customer deposits ) ) Income taxes payable ) 470,304 Accrued expenses ) 596,964 Net cash provided by (used in) operating activities ) 5,004,271 Cash flows from investing activities: Purchases of property, plant, and equipment ) ) Return of asset held for lease 146,902 - Purchase of assets of Universal Harvester - ) Proceeds from sale of Armstrong, IA land and Salem, SD building 835,534 - Purchase of assets of Ohio Metal Working Products ) - Purchase of assets of Agro Trend ) - Net cash (used in) investing activities ) ) Cash flows from financing activities: Net change in line of credit 3,350,000 ) Proceeds from term debt 228,339 2,880,000 Repayment of term debt ) ) Proceeds from the exercise of stock options 46,390 9,110 Dividends paid to stockholders ) ) Net cash provided by financing activities 2,006,524 226,573 Net increase/(decrease) in cash ) 1,427,681 Cash at beginning of period 1,546,609 118,928 Cash at end of period $ 207,950 $ 1,546,609 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 296,640 $ 411,737 Income taxes 1,644,520 1,045,614 Acquisitions: Agro Trend Universal Harvester Inventories $ 223,172 $ 947,760 Equipment, tools and dies 88,174 364,053 Goodwill and intangible assets - 618,729 Land and Building - 1,108,573 Non-Cash Activity: Stock issued for purchase of assets - ) Cash paid $ 311,346 $ 3,003,565 OhioWorking Metals Inventories $ 1,141,512 Equipment, tools and dies 868,250 Goodwill and intangible assets - Land and Building 1,200,000 Non-Cash Activity: Assumed vacation liability ) Cash paid $ 3,171,805 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 21 ART’S-WAY MANUFACTURING CO., INC. Consolidated Statements of Stockholders' Equity Years Ended November30, 2013 and 2012 Common Stock Additional Number of shares Par value paid-in capital Retained earnings Total Balance, November 30, 2011 4,025,852 $ 40,259 $ 2,461,233 $ 12,229,049 $ 14,730,541 Exercise of stock options 2,000 20 9,090 - 9,110 Stock based compensation 2,200 22 34,497 - 34,519 Shares issued for purchase of UHC 5,000 50 35,500 - 35,550 Dividends paid, $0.10 per share - - - ) ) Net income - - - 2,665,087 2,665,087 Balance, November 30, 2012 4,035,052 $ 40,351 $ 2,540,320 $ 14,490,551 $ 17,071,222 Exercise of stock options 9,000 90 46,300 - 46,390 Stock based compensation 2,500 25 29,787 - 29,812 Dividends paid, $0.10 per share - - - ) ) Net income - - - 1,551,376 1,551,376 Balance, November 30, 2013 4,046,552 $ 40,466 $ 2,616,407 $ 15,637,272 $ 18,294,145 See accompanying Report of Independent Registered Public Accounting Firm and notes to consolidated financial statements. 22 Art’s-Way Manufacturing Co., Inc. Notes to Consolidated Financial Statements (1) Summary of Significant Accounting Policies (a) Nature of Business Art’s-Way Manufacturing Co., Inc. is primarily engaged in the fabrication and sale of specialized farm machinery in the agricultural sector of the United States. Primary product offerings include: portable and stationary animal feed processing equipment; hay and forage equipment; sugar beet harvesting equipment; land maintenance equipment; a line of portable grain augers; a line of manure spreaders; moldboard plows and a line of reels. The Company sells its labeled products through independent farm equipment dealers throughout the United States. In addition, the Company manufactures and supplies hay blowers to original equipment manufacturers (OEMs). The Company also provides after-market service parts that are available to keep its branded and OEM produced equipment operating to the satisfaction of the end user of the Company’s products. On June 25, 2013, the Company acquired the fixed assets, raw material inventory, work-in-progress inventory and select finished goods inventory of Agro Trend, a division of Rojac Industries, Inc. of Clifford, Ontario, Canada. Agro Trend distributes agricultural equipment and manufactures commercial snow blowers and agricultural trailers. Most of the existing Agro Trend operational team was retained to continue the manufacture of snow blowers and trailers. The acquired assets and operations are reported with our agricultural products segment. For financial information related to the acquisition, see Note 13, “Acquisitions”. Our Pressurized Vessels segment is primarily engaged in the fabrication and sale of pressurized vessels and tanks through the Company’s wholly-owned subsidiary, Art’s-Way Vessels, Inc. This segment provides a combination of services as a manufacturer and supplier of steel vessels and steel containment systems. The vessels are primarily sold to manufacturing facilities that will use the vessel as a component part of their end product. In addition to its role as a fabricator of vessels, it provides services including: custom CAD drawing; welding; interior linings and exterior finishing; passivation of stainless steel; hydrostatic and pneumatic testing; design, build and finishing of skids; installation of piping; non-destructive examination and heat treating. Our Modular Buildings segment is primarily engaged in the construction of modular laboratories and animal housing facilities through the Company’s wholly-owned subsidiary, Art’s-Way Scientific, Inc. Buildings commonly produced range from basic swine buildings to complex containment research laboratories. This segment also provides services relating to the design, manufacturing, delivering, installation and renting of the building units that it produces. On September 30, 2013, the Company acquired the assets of Ohio Metal Working Products Company in Canton, Ohio consisting of inventory, equipment, land, and building. Ohio Metal Working Products Company is a domestic manufacturer and distributor of standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. The existing Ohio Metal Working Products Company operational team was retained to continue the manufacturing of the carbide, PCD, and CBN tipped tools and inserts. The acquired assets and operations will be reported in a new segment for financial reporting purposes. For financial information related to the acquisition, see Note 13, “Acquisitions”. (b)Principles of Consolidation The consolidated financial statements include the accounts of Art’s-Way Manufacturing Co., Inc. and its wholly-owned subsidiaries, Universal Harvester by Art’s-Way, Inc., Art’s-Way Vessels, Inc., Art’s-Way Scientific, Inc., Art’s-Way Manufacturing International LTD, and Ohio Metal Working Products/Art’s-Way, Inc. Art’s-Way Vessels became active in October 2005 after purchasing certain assets of Vessel Systems, Inc., while Art’s-Way Scientific, Inc. became active in August 2006 after purchasing certain assets of Tech Space, Inc. Universal Harvester by Art’s-Way was formed in 2012 in connection with the Company’s acquisition of certain assets of Universal Harvester Co., Inc. Art’s-Way Manufacturing International LTD was formed in June 2013 when the Company acquired certain assets of Agro Trend while Ohio Metal Working Products/Art’s-Way, Inc. was formed in September 2013 when the Company acquired certain assets of Ohio Metal Working Products Company. All material inter-company accounts and transactions are eliminated in consolidation. 23 The financial books of Art’s-Way Manufacturing International LTD are kept in the functional currency of Canadian dollars and the financial statements are converted to U.S. Dollars for consolidation. When consolidating the financial results of the Company into U.S. Dollars for reporting purposes, the Company uses the All-Current translation method. The All-Current method requires the balance sheet assets and liabilities be translated to U.S. Dollars at the exchange rate as of quarter end. Owner’s equity is translated at historical exchange rates and retained earnings are translated at an average exchange rate for the period. Additionally, revenue and expenses are translated at average exchange rates for the periods presented. The Company monitors the resulting cumulative translation adjustment and considers it to be immaterial. (c) Cash Concentration The Company maintains several different accounts at four different banks, and balances in these accounts are periodically in excess of federally insured limits. However, management believes the risk of loss to be low. (d) Customer Concentration During the year ended November 30, 2013, no one customer accounted for more than 6% of consolidated revenues. During the year ended November 30, 2012, one customer did account for approximately 25% of consolidated revenues. This was a customer of our Modular Buildings segment. In addition, during the year ended November 30, 2012, another customer accounted for approximately 12% of consolidated revenues. This was a customer of our Agricultural Products segment. (e) Accounts Receivable Accounts receivable are carried at original invoice amount less an estimate made for doubtful accounts based on a review of all outstanding amounts on a monthly basis. Management determines the allowance for doubtful accounts by identifying troubled accounts and by using historical experience applied to an aging of accounts. Accounts receivable are written-off when deemed uncollectible. Recoveries of accounts receivable previously written-off are recorded when received. Accounts receivable are generally considered past due 60 days past invoice date, with the exception of international sales which primarily are sold with a letter of credit for 120 day terms. Trade receivables due from customers are uncollateralized customer obligations due under normal trade terms requiring payment within 30 days from the invoice date. Trade receivables are stated at the amount billed to the customer. The Company charges interest on overdue customer account balances at a rate of 1.5% per month. Payments of trade receivables are allocated to the specific invoices identified on the customer's remittance advice or, if unspecified, are applied to the earliest unpaid invoices. (f) Inventories Inventories are stated at the lower of cost or market, and cost is determined using the standard costing method. Management monitors the carrying value of inventories using inventory control and review processes that include, but are not limited to, sales forecast review, inventory status reports, and inventory reduction programs. The Company records inventory write downs to market based on expected usage information for raw materials and historical selling trends for finished goods. Additional write downs may be necessary if the assumptions made by management do not occur. (g) Property, Plant, and Equipment Property, plant, and equipment are recorded at cost. Depreciation of plant and equipment is provided using the straight-line method, based on the estimated useful lives of the assets which range from three to forty years. 24 (h) Lessor Accounting Modular buildings held for short term lease by our Modular Buildings segment are recorded at cost. Amortization of the property is calculated over the useful life of the building. Estimated useful life is five years. Lease revenue is accounted for on a straight-line basis over the term of the related lease agreement. (i) Goodwill and Other Intangible Assets and Impairment Goodwill represents costs in excess of the fair value of net tangible and identifiable net intangible assets acquired in business combinations. Art’s-Way performs an annual test for impairment of goodwill during the fourth quarter. Intangible assets with finite lives are amortized on a straight-line basis over their estimated useful lives, which is five years. (j) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating losses. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates as recognized in income in the period that includes the enactment date. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is entirely dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversals of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. The Company shall classify interest and penalties to be paid on an underpayment of taxes as income tax expense. The Company files income tax returns in the U.S. federal jurisdiction and various states and Canada. The company is no longer subject to U.S. federal or state income tax examinations by tax authorities for years ended before November 30, 2009. (k) Revenue Recognition Revenue is recognized when risk of ownership and title pass to the buyer, generally upon the shipment of the product. All sales are made to authorized dealers whose application for dealer status has been approved and who have been informed of general sales policies. Any changes in Company terms are documented in the most recently published price lists. Pricing is fixed and determinable according to the Company’s published equipment and parts price lists. Title to all equipment and parts sold shall pass to the Buyer upon delivery to the carrier and is not subject to a customer acceptance provision. Proof of the passing of title is documented by the signing of the delivery receipt by a representative of the carrier. Post shipment obligations are limited to any claim with respect to the condition of the equipment or parts. Applicable sales taxes imposed on our revenues are presented on a net basis on the consolidated statements of operations and therefore do not impact net revenues or cost of goods sold. A provision for warranty expenses, based on sales volume, is included in the financial statements. The Company’s return policy allows for new and saleable parts to be returned, subject to inspection and a restocking charge which is included in net sales. Whole goods are not returnable. Shipping costs charged to customers are included in net sales. Freight costs incurred are included in cost of goods sold. In certain circumstances, upon the customer’s written request, we may recognize revenue when production is complete and the good is ready for shipment. At the buyer’s request, we will bill the buyer upon completing all performance obligations, but before shipment. The buyer dictates that we ship the goods per their direction from our manufacturing facility, as is customary with this type of agreement, in order to minimize shipping costs. The written agreement with the customer specifies that the goods will be delivered on a schedule to be determined by the customer, with a final specified delivery date, and that we will segregate the goods from our inventory, such that they are not available to fill other orders. This agreement also specifies that the buyer is required to purchase all goods manufactured under this agreement. Title of the goods will pass to the buyer when the goods are complete and ready for shipment, per the customer agreement. At the transfer of title, all risks of ownership have passed to the buyer, and the buyer agrees to maintain insurance on the manufactured items that have not yet been shipped. The Company has operated using bill and hold agreements with certain customers for many years. The credit terms on this agreement are consistent with the credit terms on all other sales. All risks of loss are shouldered by the buyer, and there are no exceptions to the buyer’s commitment to accept and pay for these manufactured goods. Revenues recognized at the completion of production in 2013 and 2012 were approximately $788,000 and $937,000, respectively. 25 Our Modular Buildings segment is in the construction industry, and as such accounts for long-term contracts on the percentage of completion method. Revenue and gross profit are recognized as work is performed based on the relationship between actual costs incurred and total estimated costs at completion. Contract losses are recognized when current estimates of total contract revenue and contract cost indicate a loss. Estimated contract costs include any and all costs appropriately allocable to the contract. The provision for these contract losses will be the excess of estimated contract costs over estimated contract revenues. Costs and profit in excess of amounts billed are classified as current assets and billings in excess of cost and profit are classified as current liabilities. (l) Research and Development Research and development costs are expensed when incurred. Such costs approximated $174,000 and $125,000 for the years ended November30, 2013 and 2012, respectively. (m ) Advertising Advertising costs are expensed when incurred. Such costs approximated $479,000 and $256,000 for the years ended November 30, 2013 and 2012, respectively. (n) Income Per Share Basic net income per common share has been computed on the basis of the weighted average number of common shares outstanding. Diluted net income per share has been computed on the basis of the weighted average number of common shares outstanding plus equivalent shares assuming exercise of stock options. Basic and diluted earnings per common share have been computed based on the following as of November 30, 2013 and 2012: For the twelve months ended November 30, 2013 November 30, 2012 Basic: Numerator: net income $ 1,551,376 $ 2,665,087 Denominator: average number of common shares outstanding Basic earnings per common share $ 0.38 $ 0.66 Diluted: Numerator: net income $ 1,551,376 $ 2,665,087 Average number of common shares outstanding Effect of dilutive stock options Denominator: dilutive average number of common shares outstanding Diluted earnings per common share $ 0.38 $ 0.66 26 (o) Stock Based Compensation Stock-based compensation expense reflects the fair value of stock-based awards measured at the grant date and recognized over the relevant vesting period. We estimate the fair value of each stock-based award on the measurement date using the Black-Scholes option valuation model which incorporates assumptions as to stock price volatility, the expected life of the options, risk-free interest rate and dividend yield. Restricted stock is valued at market value at the day of grant. (p) Use of Estimates Management of the Company has made a number of estimates and assumptions related to the reported amount of assets and liabilities, reported amount of revenues and expenses, and the disclosure of contingent assets and liabilities to prepare these financial statements in conformity with generally accepted accounting principles. These estimates include the valuation of the Company’s accounts receivable, inventories, percent completion, warranty accrual and realizability of the deferred tax assets. Actual results could differ from those estimates. (q) Recently Issued Accounting Pronouncements Fair Value Measurements Update In May 2011, the FASB issued ASU No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS’s” that amends the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and disclosing information about fair value measurements. The amendments in this update achieve the objective of developing common fair value measurement and disclosure requirements, as well as improving consistency and understandability. Some of the requirements clarify the FASB’s intent about the application of existing fair value measurement requirements while other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this ASU are effective prospectively for interim and annual periods beginning after December 15, 2011, with no early adoption permitted. The company has completed the adoption of this standard and the standard does not have a material impact on our consolidated financial statements. Comprehensive Income In June 2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income” that improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statements of changes in stockholders’ equity. The amendments in this standard require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, adjustments must be displayed for items that are reclassified from other comprehensive income (“OCI”) to net income, in both net income and OCI. The standard does not change the current option for presenting components of OCI gross or net of the effect of income taxes, provided that such tax effects are presented in the statement in which OCI is presented or disclosed in the notes to the financial statements. Additionally, the standard does not affect the calculation or reporting of earnings per share. For public entities, the amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and are to be applied retrospectively, with early adoption permitted. The Company has completed the adoption of this standard and the standard does not have a material impact on our consolidated financial statements. In December 2011, the FASB issued ASU (Accounting Standards Update) No. 2011-12 which stated that the new presentation requirements about reclassifications of items out of accumulated other comprehensive income would be difficult for preparers and may add unnecessary complexity to financial statements. In addition it is difficult for some stakeholders to change systems in time to gather the information for the new presentation requirements by the effective date of Update 2011-05. Given these issues, they asked the Board to reconsider whether it is necessary to require entities to present reclassification adjustments by component in both the statement where net income is presented and the statement where other comprehensive income is presented for both interim and annual financial statements. Because those pending paragraphs are effective on a retrospective basis for public entities for annual periods beginning after December 15, 2011, and interim periods within those years, those stakeholders asked the Board, at a minimum, to defer the effective date pertaining to reclassification adjustments out of accumulated other comprehensive income in Accounting Standards Update 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, until the Board is able to reconsider those paragraphs. 27 In order to defer only those changes in Update 2011-05 that relate to the presentation of reclassification adjustments, the paragraphs in this Update supersede certain pending paragraphs in Update 2011-05. The amendments are being made to allow the Board time to confirm whether to present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented. While the Board is considering the operational concerns about the presentation requirements for reclassification adjustments and the needs of financial statement users for additional information about reclassification adjustments, entities should continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before Update 2011-05. All other requirements in Update 2011-05 are not affected by this Update, including the requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. Public entities must apply these requirements for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company has completed the adoption of this standard and the standard does not have a material impact on our consolidated financial statements. In February 2013, the FASB issued ASU No. 2013-02. After reviewing the presentation requirements about the effect of reclassification adjustments out of accumulated other comprehensive income on each line item of net income that were deferred by Update 2011-12, the FASB decided to not move forward with the requirement. Instead, the FASB decided that the reporting as described above is to be completed in one location, either on the face of the financial statements or in the notes. The Company has completed the adoption of this standard and the standard does not have a material impact on our consolidated financial statements. Presentation of an Unrecognized Tax Benefit In July 2013, the FASB issued ASU No. 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists” that clarifies how an unrecognized tax benefit should be presented in the financial statements when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists; as a reduction to a deferred tax asset or as a liability. The amendments are meant to eliminate the diversity that exists in the financial statement presentation of the unrecognized tax benefits. The amendments in this ASU do not require new recurring disclosures and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. The effective date for the Company will be the fiscal year beginning December 1, 2014. The Company currently has no unrecognized tax benefits that are impacted by the amendment and the Company does not expect this standard to have a material impact on our consolidated financial statements. Allowance for Doubtful Accounts A summary of the Company’s activity in the allowance for doubtful accounts is as follows: For the 12 months ended November 30, 2013 November 30, 2012 Balance, beginning $ 27,958 $ 49,583 Provision charged to expense 7,516 ) Less amounts charged-off - ) Balance, ending $ 35,474 $ 27,958 28 (3) Inventories Major classes of inventory are: November 30, 2013 November 30, 2012 Raw materials $ 10,322,014 $ 8,466,060 Work in process 511,016 632,969 Finished goods 7,305,301 7,694,528 $ 18,138,331 Less: Reserves ) ) $ 14,922,525 $ 14,327,482 (4) Contracts in Progress Amounts included in the consolidated financial statements related to uncompleted contracts are as follows: The amounts billed on these long term contracts are due 30 days from invoice date. All amounts billed are expected to be collected within the next 12 months. Retainage was $0 and $173,360 as of November 30, 2013 and 2012, respectively. Cost and Profit in Excess of Billings Billings in Excess of Costs and Profit November 30, 2013 Costs $ 326,560 $ 115,789 Estimated earnings 106,848 21,470 433,408 137,259 Less: amounts billed ) ) $ 42,238 $ ) November 30, 2012 Costs $ 127,858 $ 4,994,950 Estimated earnings 42,200 2,932,023 170,058 7,926,973 Less: amounts billed ) ) $ 102,058 $ ) (5) Property, Plant, and Equipment Major classes of property, plant, and equipment are: November 30, 2013 November 30, 2012 Land $ 1,188,155 $ 1,038,154 Buildings and improvements 10,315,222 9,178,964 Construction in Progress 404,016 444,221 Manufacturing machinery and equipment 13,555,073 11,872,993 Trucks and automobiles 436,367 396,308 Furniture and fixtures 149,022 147,013 26,047,855 23,077,653 Less accumulated depreciation ) ) Property, plant and equipment $ 11,900,202 $ 9,562,698 (1) Includes assets purchased with Ohio Metal and Agro Trend acquisitions Depreciation expense totaled $673,681 and $668,970 for the fiscal years ended November 30, 2013 and 2012, respectively. 29 (6) Assets Available for Sale Major components of assets available for sale are: November 30, 2013 November 30, 2012 Salem, SD production facility $ - $ 87,500 Armstrong, IA farm and pasture land - 118,008 $ - $ 205,508 The Company had been leasing approximately 88 acres of excess land to third parties for farming. In December of 2012, we sold this excess land as 3 separate tracts. Tract 1 was farmland northwest of the Armstrong Manufacturing plant located at 5556 Highway 9 in Armstrong, Iowa. Tract 2 was farmland north of railroad tracks that run on the north side of the Armstrong Manufacturing plant located at 5556 Highway 9 in Armstrong, Iowa. Tract 3 was pasture land east of the Armstrong Manufacturing plant located at 5556 Highway 9 in Armstrong, Iowa. The net gain on the sale of the three parcels totaled $639,000. To better utilize our production facilities, our auger production was moved from our Salem, South Dakota facility to our West Union, Iowa production facility in July 2011. The Salem, South Dakota facility was sold in December 2012. An impairment of $95,000 was recognized in fiscal year 2012 on the production facility due to the Company’s carrying value exceeding the bid price. A net loss of $9,000 was recognized in December 2012, which consisted of the closing costs associated with the sale. The net gain for the year ended November 30, 2013 on the sale of the Salem, South Dakota facility and the three tracts of land in Iowa totaled $630,000. The gain is recorded as an Other Income item in the accompanying statement of operations for the year ended November 30, 2013. (7) Accrued Expenses Major components of accrued expenses are: November 30, 2013 November 30, 2012 Salaries, wages, and commissions $ 836,200 $ 924,123 Accrued warranty expense 220,719 578,864 Other 661,556 457,253 $ 1,718,475 $ 1,960,240 (8) Product Warranty The Company offers warranties of various lengths to its customers depending on the specific product and terms of the customer purchase agreement. The average length of the warranty period is 1 year from date of purchase. The Company’s warranties require it to repair or replace defective products during the warranty period at no cost to the customer. The Company records a liability for estimated costs that may be incurred under its warranties. The costs are estimated based on historical experience and any specific warranty issues that have been identified. Although historical warranty costs have been within expectations, there can be no assurance that future warranty costs will not exceed historical amounts. The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the balance as necessary. Changes in the Company’s product warranty liability included in “accrued expenses” for the years ended November 30, 2013 and 2012 are as follows: November 30, 2013 November 30, 2012 Balance, beginning $ 578,864 $ 201,630 Settlements / adjustments ) ) Warranties issued 247,136 813,330 Balance, ending $ 220,719 $ 578,864 30 Loan and Credit Agreements On May 1, 2013, the Company began to move all banking arrangements previously held through West Bank to U.S. Bank. The relationship with U.S. Bank now includes an $8,000,000 revolving line of credit (the “Line of Credit”) which is scheduled to mature on May 1, 2014. The Line of Credit is renewable annually with advances funding the Company’s working capital needs and is secured by real property and fixed asset collateral. The interest rate is U.S. Bank’s prime interest rate, adjusted each time that the Federal prime rate changes, with a minimum rate of 3.50%. As of November 30, 2013, the interest rate was the minimum of 3.50%. Monthly interest-only payments are required and the unpaid principal is due on the maturity date. However, any principal balance remaining at maturity may be rolled over to the next annual renewal. As of November 30, 2013, the Company had a principal balance of $3,350,000 outstanding against the Line of Credit. The Line of Credit states that the borrowing base will be an amount equal to the sum of 75% of accounts receivable (discounted for aged accounts and customer balances exceeding 20% of aggregate receivables), plus 50% of inventory (this component cannot exceed $6,000,000 and only includes finished goods and raw materials deemed to be in good condition and not obsolete), less any outstanding loan balance of the Line of Credit, and less undrawn amounts of outstanding letters of credit issued by U.S. Bank or any affiliate. The Company’s obligations under the Line of Credit are evidenced by a Revolving Credit Note effective May 1, 2013, a Revolving Credit Agreement dated May 1, 2013 and certain other ancillary documents. In addition to the Line of Credit, on May 1, 2013, the Company refinanced all outstanding West Bank term loans with U.S. Bank. The West Bank long-term debt, which had outstanding principal balances of $4,342,000 at a fixed interest rate of 4.75% and $1,749,000 at a fixed interest rate of 4.50%, was paid off with four U.S. Bank loans totaling $6,319,000 at a fixed interest rate of 2.98% (the “2013 U.S. Bank Term Loans”). As detailed in the Company’s long-term debt summary below, monthly principal and interest payments in the aggregate amount of $93,850 are required, with final payments of principal and accrued interest on the four loans, in the aggregate amount of $1,372,000, due on May 1, 2018. As a result of paying off the West Bank loans, the Company incurred $130,000 worth of prepayment penalties which were financed by the U.S. Bank loans. The penalties were booked to fixed costs on the income statement for the quarter ended May 31, 2013. Closing costs amounted to $9,000 and will be amortized over the life of the loans. Except for the U.S. Bank UHC Loan (as defined below), each of the Company’s term loans from U.S. Bank is governed by a Term Note and a Term Loan Agreement. Each Term Loan Agreement and the Revolving Credit Agreement require the Company to provide monthly internally prepared financial reports, year-end audited financial statements, and a monthly aging of accounts receivable. The Company, as of the end of each fiscal quarter, must maintain a debt to tangible net worth ratio of not more than 1.5 to 1.0 and a fixed charge coverage ratio of at least 1.15 to 1.00. The loans are secured by a first position security interest on the assets of the Company and its subsidiaries, including but not limited to, inventories, machinery, equipment and real estate, in accordance with the Business Security Agreements entered into by the Company and its subsidiaries and the Pledge Agreements entered into by the subsidiaries. Additionally, the Company has mortgaged certain real property in favor of U.S. Bank to secure the new loans, as documented by the Mortgage, Security Agreement and Assignment of Rents between U.S. Bank and the Company and its subsidiaries. If the Company or its subsidiaries (as guarantors pursuant to continuing guaranties) commits an event of default under the Term Loan Agreements, Business Security Agreements, Pledge Agreements or Revolving Credit Agreement and fails or is unable to cure that default, the interest rate on each of the loans and Line of Credit could increase by 5.0% per annum and U.S. Bank can immediately terminate its obligation, if any, to make additional loans to the Company. In addition, U.S. Bank may collect any and all money due or to become due and shall have all other rights and remedies for default provided by the Uniform Commercial Code, as well as any other applicable law and the various loan agreements, including, without limitation, the right to repossess, render unusable and/or dispose of the collateral without judicial process. The Company was in compliance with all covenants under the Term Loan Agreements and the Revolving Credit Agreement as measured on November 30, 2013, other than its covenant to maintain a fixed charge coverage ratio of at least 1.15 to 1.00. The fixed charge coverage ratio is based on a rolling 12 month calculation and measures the Company’s ability to cover fixed expenses such as loan payments, tax payments, rental payments, and dividends. The timing of tax payments was the main reason for the non-compliance result as of November 30, 2013. US Bank has issued a waiver forgiving the non-compliance for the fourth quarter and no event of default occurred. The next measurement date is February 28, 2014. 31 On May 10, 2012, the Company obtained $880,000 in long-term debt from U.S. Bank issued to acquire the building and property of Universal Harvester Co., Inc. located in Ames, Iowa (the “U.S. Bank UHC Loan”). The maturity date of this loan is May 10, 2017, with a final payment of principal and accrued interest in the amount of $283,500 due May 10, 2017. This loan is secured by a mortgage on the building and property acquired from Universal Harvester Co., Inc. in Ames, Iowa, pursuant to a Mortgage, Security Agreement and Assignment of Rents between the Company and U.S. Bank, dated May 10, 2012. On May 1, 2013, the U.S. Bank UHC Loan and the Mortgage were amended to extend the mortgage to secure the 2013 U.S. Bank Term Loans in addition to the U.S. Bank UHC Loan. If the Company or its subsidiaries (as guarantors) commits an event of default under the agreement governing the U.S. Bank UHC Loan, the lender may cause the entire amount of the loan to be immediately due and payable, may foreclose on the property, or may increase the interest rate to a rate of 5.00% per annum, plus the interest rate otherwise payable under the U.S. Bank UHC Loan. On May 1, 2010, the Company obtained a loan to finance the purchase of an additional facility located in West Union, Iowa to be used as a distribution center, warehouse facility, and manufacturing plant for certain products under the Art’s-Way brand. The funds for this loan were made available by the Iowa Finance Authority by the issuance of tax exempt bonds. This loan had an original principal amount of $1,300,000 and an interest rate of 3.5%. On February 1, 2013, the interest rate was decreased to 2.75%. The other terms of the loan remain unchanged. This loan from the Iowa Finance Authority, which has been assigned to The First National Bank of West Union (n/k/a Bank 1st), is governed by a Manufacturing Facility Revenue Note dated May 28, 2010 as amended February 1, 2013 and a Loan Agreement dated May 1, 2010 and a First Amendment to Loan Agreement dated February 1, 2013 (collectively, “the IFA Loan Agreement”), which requires the Company to provide quarterly internally prepared financial reports and year-end audited financial statements and to maintain a minimum debt service coverage ratio of 1.5 to 1.0, which is measured at November 30 of each year. Among other covenants, the IFA Loan Agreement also requires the Company to maintain proper insurance on, and maintain in good repair, the West Union Facility, and continue to conduct business and remain duly qualified to do business in the State of Iowa. The loan is secured by a mortgage on the Company’s West Union Facility, pursuant to a Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement dated May 1, 2010 between the Company and The First National Bank of West Union (the “West Union Mortgage”). If the Company commits an event of default under the IFA Loan Agreement and does not cure the event of default within the time specified by the IFA Loan Agreement, the lender may cause the entire amount of the loan to be immediately due and payable and take any other action that it is lawfully permitted to take or in equity to enforce the Company’s performance. The Company was in compliance with all covenants under the IFA Loan Agreement as measured on November 30, 2013. The next measurement date is November 30, 2014. 32 A summary of the Company’s term debt is as follows: November 30, 2013 November 30, 2012 U.S. Bank loan payable in monthly installments of $42,500 including interest at 2.98%, due May 1, 2018 (November 30, 2012 is West Bank loan amount) $ 2,114,675 $ 2,435,359 U.S. Bank loan payable in monthly installments of $11,000 including interest at 2.98%, due May 1, 2018 (November 30, 2012 is West Bank loan amount) 955,507 1,027,330 U.S. Bank loan payable in monthly installments of $12,550 including interest at 2.98%, due May 1, 2018 (November 30, 2012 is West Bank loan amount) 1,085,350 1,167,725 U.S. Bank loan payable in monthly installments of $27,800 including interest at 2.98%, due May 1, 2018 (November 30, 2012 is West Bank loan amount) 1,693,752 1,875,120 U.S. Bank loan payable in monthly installments of $11,700 including interest at 3.15%, due May 10, 2017 707,719 823,555 Iowa Finance Authority loan payable in monthly installments of $12,500 including interest at 2.75%, due June 1, 2020 904,662 1,027,366 IDED loan payable in monthly installments of $2,437 including interest at 6%, due June 1, 2014 14,375 41,866 IDED loan payable in monthly installments of $813 including interest at 0%, due June 1, 2014 4,883 14,649 IDED loan payable in monthly installments of $0 including interest at 0% originally due July 1, 2014, forgiven in full July 31, 2013 - 48,830 West Union Community Development Corporation loan payable in annual installments of $4,333 including interest at 0% originally due September 1, 2013, repaid in full August 21, 2013 - 4,334 Total term debt $ 7,480,923 $ 8,466,134 Less current portion of term debt 1,228,964 1,165,177 Term debt, excluding current portion $ 6,251,959 $ 7,300,957 A summary of the minimum maturities of term debt follows for the years ending November 30: Year: Amount 1,228,964 1,246,624 1,284,323 1,529,360 1,959,912 2019 and thereafter 231,740 $ 7,480,923 33 (10) Employee Benefit Plans The Company sponsors a defined contribution 401(k) savings plan which covers substantially all full-time employees who meet eligibility requirements. Participating employees may contribute as salary reductions any amount of their compensation up to the limit prescribed by the Internal Revenue Code. The Company makes a 25% matching contribution to employees contributing a minimum of 4% of their compensation, up to 1% of eligible compensation. The Company recognized an expense of $38,145 and $31,763 related to this plan during the years ended November 30, 2013 and 2012, respectively. (11) Equity Incentive Plan On November 30, 2013, the Company had one equity incentive plan, which is described below. The compensation cost charged against income was $29,812 and $34,519 for 2013 and 2012, respectively. The total income tax deductions for share-based compensation arrangements were $17,210 and $8,900 for 2013 and 2012, respectively. No compensation cost was capitalized as part of inventory or fixed assets. On January 27, 2011, the Board of Directors of the Company authorized and approved the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan (the “2011 Plan”), subject to approval by the stockholders on or before January 27, 2012.The 2011 Plan was approved by the stockholders on April 28, 2011.It replaced the Employee Stock Option Plan and the Directors’ Stock Option Plan (collectively, the “Prior Plans”), and no further stock options will be awarded under the Prior Plans.Awards to directors and executive officers under the 2011 Plan will be governed by the forms of agreement approved by the Board of Directors. The 2011 Plan permits the plan administrator to award nonqualified stock options, incentive stock options, restricted stock awards, restricted stock units, performance awards, and stock appreciation rights to employees (including officers), directors, and consultants.The Board of Directors has approved a director compensation policy pursuant to which non-employee directors are automatically granted non-qualified stock options to purchase 2,000 shares of common stock annually or initially upon their election to the Board, which are fully vested. Stock options granted prior to January 27, 2011 are governed by the applicable Prior Plan and the forms of agreement adopted thereunder. The fair value of each option award is estimated on the date of grant using the Black Scholes option-pricing model. Expected volatility is based on historical volatility of the Company’s stock and other factors. The Company uses historical option exercise and termination data to estimate the expected term the options are expected to be outstanding. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant. The expected dividend yield is calculated using historical dividend amounts and the stock price at the option issuance date. Expected Volatility % % Expected Dividend Yield % % Expected Term (in years) 2 2 Risk-Free Rate % % 34 Summary of activity under the plans as of November 30, 2012 and 2013, and changes during the years then ended as follows: 2013 Option Activity Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value Options outstanding at beginning of period $ - - Granted $ - - Exercised ) $ - $ Options Expired or Forfeited ) $ - - Options outstanding at end of period $ $ Options exercisable at end of period $ $ 2012 Option Activity Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value Options outstanding at beginning of period $ - - Granted $ - - Exercised ) $ - $ Options Expired or Forfeited ) $ - - Options outstanding at end of period $ $ Options exercisable at end of period $ $ The weighted-average grant-date fair value of options granted during the year 2013 and 2012 was $0.15 and $1.26, respectively. A summary of the status of the Company’s non-vested shares as of November 30, 2013, and changes during the year ended November 30, 2013, is presented below: Non-vested Shares Shares Weighted-Average Grant-Date Fair Value Non-vested at beginning of period - $ Granted $ Vested ) $ Forfeited - $ Non-vested at end of period 0 As of November 30, 2013, there was no unrecognized compensation cost related to non-vested share-based compensation arrangements under the plans. The total fair value of shares vested during the years ended November 30, 2013 and 2012 was $2,100 and $17,640 respectively. The cash received from the exercise of options during fiscal year 2013 was $46,390, compared to $9,110 in 2012. During fiscal year 2013 the Company issued 2,500 shares of restricted stock under the 2011 Plan. During fiscal year 2013, 1300 shares of restricted stock became unrestricted. The Company issued 3,000 shares of restricted stock in fiscal year 2012 of which 800 were subsequently forfeited. Compensation expense of $8,554 and $16,200 was recognized in 2013 and 2012, respectively, for shares of restricted stock. 35 (12) Income Taxes Total income tax expense (benefit) for the years ended November30, 2013 and 2012 consists of the following: November 30 Current expense $ $ Deferred expense(benefit) ) ) $ $ The reconciliation of the statutory Federal income tax rate is as follows: November 30 Statutory federal income tax rate % 34.0% R & D tax credits ) ) Permanent Differences and Other ) % % Tax effects of temporary differences that give rise to significant portions of the deferred tax assets (liabilities) at November30, 2013 and 2012 are presented below: November 30 Current deferred tax assets (liabilities): Accrued expenses $ $ Inventory capitalization Asset reserves Total current deferred tax assets $ $ Non-current deferred tax assets (liabilities): Property, plant, and equipment $ ) $ ) Total non-current deferred tax assets (liabilities) $ ) $ ) In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. (13) Acquisitions On May 10, 2012, the Company acquired the assets of Universal Harvester Co., Inc. consisting of inventory, equipment, land, building goodwill and intangible assets. The acquisition-date fair value of the total consideration transferred was approximately $3,066,000 consisting of $3,030,450 of current and future cash to be paid and $35,550 of common stock. Under the terms of the purchase agreement, cash in the amount $3,003,565 was paid on May 11, 2012 and $27,427 of cash was paid on real estate taxes accrued but due on the land and building in future periods. The company issued 5,000 shares of common stock valued at $35,550 based on the closing market price as of May 10, 2012. The operating results of the acquired business are reflected in the Company’s consolidated statement of operations from the acquisition date forward. The acquisition was made to continue the Company’s growth strategy and diversify its product offerings inside the agricultural industry. The purchase price was determined based on an arms-length negotiated value. The transaction is being accounted for under the acquisition method of accounting, with the purchase price allocated to the individual assets acquired. The purchase price allocation has been finalized and no longer subject to change. 36 The consideration has been allocated as follows: Initially Adjustments Final Inventories $ 902,589 $ 45,171 $ 947,760 Equipment, tools and dies 364,053 - 364,053 Goodwill and intangible assets 699,900 ) 618,729 Land and building 1,100,000 36,000 1,136,000 Total $ 3,066,542 $ - $ 3,066,542 The unaudited pro forma information for the periods set forth below gives effect to the acquisition as if it had occurred at the beginning of fiscal year starting December 1, 2011. The pro forma information is presented for informational purposes only and is not necessarily indicative of the results of operations that actually would have been achieved had the acquisition been consummated as of that time or that may result in the future: Year Ended November 31, 2013 Year Ended November 30, 2012 Net Sales from Continuing Operations: As Reported $ $ Pro Forma $ $ Net Income from Continuing Operations: As Reported $ $ Pro Forma $ $ Basic Net income per Share: As Reported $ $ Pro Forma $ $ Diluted Net income per Share: As Reported $ $ Pro Forma $ $ Weighted average outstanding shares used to compute basic net income per share Weighted average outstanding shares used to compute diluted net income per share On June 25, 2013, the Company acquired the fixed assets, raw material inventory, work-in-process inventory, and select finished good inventory of Agro Trend, a division of Rojac Industries, Inc. of Clifford, Ontario, Canada. A new entity was formed, Art's Way Manufacturing International LTD (“International”), which is included in the agricultural products segment for financial reporting purposes. International will lease the facility in Clifford, Ontario and is continuing manufacturing, marketing and sales from the Canadian location. The amount paid in US dollars for the acquisition of assets totaled $311,000 ($88,000 in fixed assets and $223,000 in inventory). The purchase price allocation has been reviewed and is final. The operating results of the acquired business are reflected in the Company’s consolidated statement of operations from the acquisition date forward. The acquisition was made to continue the Company’s growth strategy and diversify its product offerings inside the agricultural industry. The acquisition also includes a consignment arrangement regarding $600,000 of select finished good inventory. As part of the arrangement, International agreed to use reasonable efforts to sell the inventory including providing a sales and marketing plan with projections within 60 days of the closing date and meeting with the consignor quarterly to discuss progress. On a monthly basis, International agreed to pay the consignor an amount equal to the cost base of the inventory sold that month. As of November 30, 2013, International had sold $159,000 of the consigned inventory. The financial books of the operation are kept in the functional currency of Canadian dollars and the financial statements are converted to U.S. Dollars for consolidation. When consolidating the financial results of the Company into U.S. Dollars for reporting purposes, the Company uses the All-Current translation method. The All-Current method requires the balance sheet assets and liabilities be translated to U.S. Dollars at the exchange rate as of quarter end. Owner’s equity is translated at historical exchange rates and retained earnings are translated at an average exchange rate for the period. Additionally, revenue and expenses are translated at average exchange rates for the periods presented. The Company monitors the resulting cumulative translation adjustment and considers it to be immaterial. 37 On September 30, 2013, the Company acquired the assets of Ohio Metal Working Products Company in Canton, Ohio consisting of inventory, equipment, real property, and intangible assets. A new entity was formed, Ohio Metal Working Products/Art’s-Way, Inc. A new segment called Tools has been created for financial reporting purposes. Ohio Metal Working Products/Art’s-Way, Inc. is a domestic manufacturer and distributor of standard single point brazed carbide tipped tools as well as PCD (polycrystalline diamond) and CBN (cubic boron nitride) inserts and tools. The amount paid for the acquisition totaled approximately $3,172,000 ($1,142,000 in inventory, $1,200,000 in land and building, $868,000 in fixed assets, and a reduction for assumed vacation liability of $38,000). The Company has a year to review and assess the purchase price allocation. Upon completion of the review, adjustments will be made if necessary. The acquisition was financed by accessing the line of credit available through US Bank. The acquired assets are not subject to a security interest. We expect to obtain permanent financing for the acquisition in the future. The operating results of the acquired business are reflected in the Company’s consolidated statement of operations from the acquisition date forward. The acquisition was made to continue the Company’s growth strategy and diversify its product offerings. (14) Disclosures About the Fair Value of Financial Instruments The fair value of a financial instrument is defined as the amount at which the instrument could be exchanged in a current transaction between willing parties. At November30, 2013 and 2012, the carrying amount approximates fair value for cash, accounts receivable, accounts payable, notes payable to bank, and other current liabilities. The carrying amounts approximate fair value because of the short maturity of these instruments. The fair value of the Company’s installment term loans payable also approximate recorded value because the interest rates charged under the loan terms are not substantially different than current interest rates. (15)Litigation and Contingencies Various legal actions and claims that arise in the normal course of business are pending against the Company. In the opinion of management adequate provisions have been made in the accompanying financial statements for all pending legal actions and other claims. (16) Segment Information There are four reportable segments: agricultural products, pressurized vessels, modular buildings, and tools. The agricultural products segment fabricates and sells farming products as well as replacement parts for these products in the United States and worldwide. The pressurized vessel segment produces and services pressurized tanks. The modular building segment produces modular buildings for animal containment and various laboratory uses. The tools segment manufactures steel cutting tools and inserts. The accounting policies applied to determine the segment information are the same as those described in the summary of significant accounting policies. Management evaluates the performance of each segment based on profit or loss from operations before income taxes. 38 Approximate financial information with respect to the reportable segments is as follows. Twelve Months Ended November 30, 2013 Agricultural Products Pressurized Vessels Modular Buildings Tools Consolidated Revenue from external customers $ 28,199,000 $ 2,137,000 $ 3,240,000 $ 651,000 $ 34,227,000 Gross Profit 6,508,000 234,000 1,441,000 183,000 $ 8,366,000 Operating Expense 5,275,000 360,000 769,000 145,000 $ 6,549,000 Income (loss) from operations 1,234,000 ) 672,000 38,000 $ 1,817,000 Income (loss) before tax 1,718,000 ) 680,000 29,000 $ 2,206,000 Total Assets 23,279,000 2,758,000 3,092,000 3,639,000 $ 32,768,000 Capital expenditures 776,000 41,000 20,000 5,000 $ 842,000 Depreciation & Amortization 413,000 105,000 158,000 28,000 $ 704,000 Twelve Months Ended November 30, 2012 Agricultural Products Pressurized Vessels Modular Buildings Tools Consolidated Revenue from external customers $ 24,720,000 $ 2,092,000 $ 9,645,000 $ - $ 36,457,000 Gross Profit 6,945,000 146,000 2,941,000 - $ 10,032,000 Operating Expense 4,572,000 273,000 859,000 - $ 5,704,000 Income (loss) from operations 2,373,000 ) 2,082,000 - $ 4,328,000 Income (loss) before tax 2,326,000 ) 2,017,000 - $ 3,988,000 Total Assets 24,155,000 2,846,000 4,228,000 - $ 31,229,000 Capital expenditures 753,000 14,000 33,000 - $ 800,000 Depreciation & Amortization 531,000 113,000 209,000 - $ 853,000 (17) Subsequent Events Management evaluated all other activity of the Company and concluded that no subsequent events have occurred that would require recognition in the condensed consolidated financial statements or disclosure in the notes to the condensed consolidated financial statements. 39 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE . None. Item 9A. CONTROLS AND PROCEDURES . Evaluation of Disclosure Controls and Procedures The person serving as our principal executive officer and principal financial officer has evaluated the effectiveness of our disclosure controls and procedures, as defined in Rule 13a-15(e) or Rule 15d-15(e), as of the end of the period subject to this Report. Based on this evaluation, the person serving as our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective and provide reasonable assurance that information required to be disclosed by us in the periodic and current reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the periods specified by the Securities and Exchange Commission’s rules and forms. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Under the supervision and with the participation of management, including the person serving as our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal controls over financial reporting based on the framework in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) of 1992. Based on this evaluation, management has concluded that our internal control over financial reporting was effective as of November 30, 2013. This Annual Report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Annual Report. Limitations on Controls Our management, including the person serving as our principal executive officer and principal financial officer, does not expect that our disclosure controls or our internal control over financial reporting will prevent or detect all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses in judgment and breakdowns resulting from human failures. In addition, the design of any system of controls is based in part on certain assumptions about the likelihood of future events, and controls may become inadequate if conditions change. There can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Changes to Internal Control Over Financial Reporting There were no changes in our internal controls over financial reporting that occurred during the period covered by the report that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Item 9B. OTHER INFORMATION. None. 40 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The information required by Item 10 is incorporated by reference to the sections entitled “Election of Directors,” “Section 16(a) Beneficial Ownership Reporting Compliance,” and “Corporate Governance” in our definitive proxy statement relating to our 2014 Annual Meeting of Stockholders. Item 11. EXECUTIVE COMPENSATION . The information required by Item 11 is incorporated by reference to the section entitled “Executive Compensation” in our definitive proxy statement relating to our 2014 Annual Meeting of Stockholders. Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS . The information required by Item 12 is incorporated by reference to the sections entitled “Security Ownership of Principal Stockholders,” “Security Ownership of Directors and Management” and “Equity Compensation Plan Information” in our definitive proxy statement relating to our 2014 Annual Meeting of Stockholders. Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE . The information required by Item 13 is incorporated by reference to the sections entitled “Corporate Governance” and “Certain Transactions and Business Relationships” in our definitive proxy statement relating to our 2014 Annual Meeting of Stockholders. Item 14 . PRINCIPAL ACCOUNTING FEES AND SERVICES. The information required by Item 14 is incorporated by reference to the section entitled “Independent Registered Public Accounting Firm” in our definitive proxy statement relating to our 2014 Annual Meeting of Stockholders. 41 PART IV Item 15 . EXHIBITS, FINANCIAL STATEMENT SCHEDULES . (a) Documents filed as part of this report. (1) Financial Statements. The following financial statements are included in Part II, Item 8 of this Annual Report on Form 10-K: Report of Eide Bailly, LLP on Consolidated Financial Statements as of November 30, 2013 and 2012 Consolidated Balance Sheets as of November 30, 2013 and 2012 Consolidated Statements of Operations for each of the two years in the period ended November 30, 2013 and 2012 Consolidated Statements of Stockholders’ Equity for each of the two years in the period ended November 30, 2013 and 2012 Consolidated Statements of Cash Flows for each of the two years in the period ended November 30, 2013 and 2012 Notes to Consolidated Financial Statements Financial Statement Schedules. Not applicable. (3) Exhibits. See “Exhibit Index to Form 10-K” immediately following the signature page of this Form 10-K. 42 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ART’S-WAY MANUFACTURING CO., INC. Date: February 26, 2014 /s/ Carrie L. Majeski Carrie L. Majeski President, Chief Executive Officer and interim Chief Financial Officer POWER OF ATTORNEY Each person whose signature appears below constitutes CARRIE L. MAJESKI his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any or all amendments to this Annual Report on Form 10-K and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all said attorney-in-fact and agent, or her substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: February 26, 2014 /s/ Carrie L. Majeski Carrie L. Majeski President, Chief Executive Officer and interim Chief Financial Officer Date: February 26, 2014 /s/ Michael L. Furness Michael L. Furness, Director of Finance (principal accounting officer) Date: February 26, 2014 /s/ J. Ward McConnell, Jr. J. Ward McConnell, Jr., Chairman, Director Date: February 26, 2014 /s/ Joseph R. Dancy Joseph R. Dancy, Director Date: February 26, 2014 /s/ James E. Lynch James E. Lynch, Director Date: February 26, 2014 /s/ Douglas R. McClellan Douglas R. McClellan, Director Date: February 26, 2014 /s/ Marc H. McConnell Marc H. McConnell, Vice Chairman, Director Date: February 26, 2014 /s/ Thomas E. Buffamante Thomas E. Buffamante, Director Date: February 26, 2014 /s/ David R. Castle David R. Castle, Director 43 Art’s-Way Manufacturing Co., Inc. Form 10-K ForFiscal Year Ended November 30, 2013 Exhibit No. Description Asset Purchase Agreement, between Art’s-Way Manufacturing Co., Inc. and Ohio Metal Working Products Company, dated September 30, 2013 – incorporated by reference to Exhibit 2.1 to the Company’s Current Report on Form 8-K filed October 4, 2013. Certificate of Incorporation of Art’s-Way Manufacturing Co., Inc.– incorporated by reference to Exhibit 3.1 to the Company’s Quarterly Report on Form 10-Q for the quarter year ended May 31, 2012. Certificate of Amendment to the Certificate of Incorporation of Art’s-Way Manufacturing Co., Inc. – incorporated by reference to Exhibit 3.2 to the Company’s Quarterly Report on Form 10-K for the quarter ended May 31, 2012. Bylaws of Art’s-Way Manufacturing Co., Inc.– incorporated by reference to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2008. Amendments to Bylaws of Art’s-Way Manufacturing Co., Inc. – incorporated by reference to Exhibit 3.1 to the Company’s Quarterly Report on Form 10-QSB for the quarter ended May 31, 2004. 10.1* Art’s-Way Manufacturing Co., Inc. 2007 Non-Employee Directors Stock Option Plan – incorporated by reference to Exhibit 10.1 of the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2007. 10.2* Art’s-Way Manufacturing Co., Inc. 2007 Employee Stock Option Plan – incorporated by reference to Exhibit 10.3 of the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2009. 10.3* Form of Non-Qualified Option Agreement under 2007 Non-Employee Directors’ Stock Option Plan and 2007 Employee Stock Option Plan – incorporated by reference to Exhibit 10.30 of the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2009. 10.4* Director Compensation Policy – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2011. 10.5* Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K dated April 28, 2011. 10.6* Form of Incentive Stock Option Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form 8-K dated April 28, 2011. 10.7* Form of Nonqualified Stock Option Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-K dated April 28, 2011. 10.8* Form of Restricted Stock Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-K dated April 28, 2011. 10.9* Form of Restricted Stock Unit Agreement under the Art’s-Way Manufacturing Co., Inc. 2011 Equity Incentive Plan – incorporated by reference to Exhibit 10.5 to the Company’s Current Report on Form 8-K dated April 28, 2011. 10.10* Employment Agreement, by and between the Company and Carrie L. Majeski, dated December 20, 2011 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K dated December 20, 2011. 10.11* Amendment to Employment Agreement, by and between the Company and Carrie L. Majeski, dated January 26, 2012 – incorporated by reference to Exhibit 10.2 to the Quarterly Report on Form 10-Q for the quarter ended February 29, 2012. Manufacturing Facility Revenue Note in the principal amount of $1,300,000, from Art’s-Way Manufacturing Co., Inc. to Iowa Finance Authority dated May 28, 2010 – incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2010 Loan Agreement Between Iowa Finance Authority and Art’s-Way Manufacturing Co., Inc. dated May 1, 2010 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2010 Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Financing Statement between The First National Bank of West Union and Art’s-Way Manufacturing Co, Inc. dated May 1, 2010 – incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2010 44 Art’s-Way Scientific, Inc. Promissory Note issued to Iowa Department of Economic Development, dated November 16, 2011 – incorporated by reference to exhibit 10.40 to the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2011. Art’s-Way Scientific, Inc. Promissory Note issued to Iowa Department of Economic Development, dated November 16, 2011 – incorporated by reference to Exhibit 10.41 to the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2011. Asset Purchase Agreement between Art’s-Way Acquisition, Inc., Universal Harvester Co., Inc., Ardis A. Heidebrink, and F. Murray Buchheit, dated May 10, 2012 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed July 16, 2012. Installment or Single Payment Note between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 10, 2012 – incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed July 16, 2012. Employment Agreement, by and between the Company and Michael Furness, dated March 18, 2013 – incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed March 20, 2013. Manufacturing Facility Revenue Note, dated May 28, 2010, as amended February 1, 2013 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2013. First Amendment to Loan Agreement between the Company and the Iowa Finance Authority, dated February 1, 2013 – incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended February 28, 2013. Revolving Credit Note, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Revolving Credit Agreement, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $1,143,600, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $1,143,600, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.5 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $2,335,500, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.6 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $2,335,500, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.7 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $1,833,510.26, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.8 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $1,833,510.26, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.9 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Note for loan in the amount of $1,006,500, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.10 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Term Loan Agreement for loan in the amount of $1,006,500, between Art’s-Way Manufacturing Co., Inc. and U.S. Bank N.A., dated May 1, 2013 – incorporated by reference to Exhibit 10.11 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.12 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.13 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Business Security Agreement, by Art’s-Way Scientific, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.14 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. 45 Business Security Agreement, by Universal Harvester by Art’s-Way, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.15 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Pledge Agreement, by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.16 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Pledge Agreement, by Art’s-Way Scientific, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.17 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Pledge Agreement, by Universal Harvester by Art’s-Way, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.18 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Continuing Guaranty (Unlimited), by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.19 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Continuing Guaranty (Unlimited), by Art’s-Way Scientific, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.20 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Continuing Guaranty (Unlimited), by Universal Harvester by Art’s-Way, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.21 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Mortgage, Security Agreement and Assignment of Rents, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.22 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Mortgage, Security Agreement and Assignment of Rents, by Art’s-Way Vessels, Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.23 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Amendment to Note dated May 10, 2012, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.24 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. Amendment to Mortgage dated May 10, 2012, by Art’s-Way Manufacturing Co., Inc., dated May 1, 2013 – incorporated by reference to Exhibit 10.25 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2013. List of Subsidiaries – filed herewith. Consent of independent registered public accounting firm – filed herewith. Power of Attorney (included on the “Signatures” page of this report on Form 10-K). Certificate pursuant to 17 CFR 240 13(a)-14(a) – filed herewith. Certificate pursuant to 18 U.S.C. Section 1350 – filed herewith. The following financial statements from the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2013, formatted in Extensible Business Reporting Language (XBRL): (i) the consolidated Balance Sheets, (ii) the Consolidated Statement of Operations, (iii) the Consolidated Statement of Cash Flows, (iv) the Consolidated Statement of Stockholders’ Equity, and (v) Notes to the Consolidated Financial Statements. (*) Indicates a management contract or compensatory plan or arrangement. 46 CORPORATE INFORMATION DIRECTORS J. Ward McConnell, Jr. Chairman of the Board of Directors Private Investor Joseph R. Dancy President of LSGI Advisors Inc. James E. Lynch President of Rydell Enterprises, LLC Secretary-Treasurer of Rydell Development, LLC President of San Fernando Valley Automotive Group, LLC Thomas E. Buffamante Chairman of the Audit Committee Director of Buffamante Whipple Buttafaro, P.C Douglas R. McClellan President of Filtration Unlimited David R. Castle Director of Avery Weigh-Tronix Holdings, Inc. Chairman of the Compensation & Stock Option Committee Marc H. McConnell Vice Chairman of the Board of Directors President of Bauer Corporation Director of Mountain Aircraft Services, Inc. Director and First Vice President of Farm Equipment Manufacturers Association Past President and current Director of American Ladder Institute Director of McConnell Holdings, Inc. Chairman and Director of West Town Savings Bank OFFICERS Carrie L. Majeski President, Chief Executive Officer and Interim Chief Financial Officer ART’S-WAY MANUFACTURING Kent C. Kollasch Manager of Information Service Donald R. Leach Manager of Purchasing Jeff Lalumendre Director of Manufacturing - Armstrong Darren McGregor Manager of Engineering Nick McIntyre Plant Manager – West Union Ardis Heidebrink General Manager - Ames Mike Furness Director of Finance ART’S-WAY VESSELS Larry Cornell Production Manager ART’S-WAY SCIENTIFIC Dan Palmer President Art’s-Way Scientific John Fuelling Production Manager CORPORATE INFORMATION Principal Office 5556 Highway 9 West P.O. Box 288 Armstrong, Iowa 50514-0288 Transfer Agent American Stock Transfer & Trust Company New York, New York Registered Office The Corporation Trust Co. 1209 Orange Street Wilmington, Delaware Stock Information Carrie L. Majeski (712) 864-3131 Independent Registered Public Accounting Firm Eide Bailly, LLP Fargo, North Dakota Trading Information NASDAQ Capital Market NASDAQ symbol: ARTW
